Exhibit 10.1

 

 

 

PURCHASE AGREEMENT

 

BETWEEN

 

7900 HAMPTON BLVD, LLC,
a Delaware limited liability company

 

AS SELLER

 

 

AND

 

 

DEDICATED (PARROTS LANDING) LP,
a Florida limited partnership

 

AS PURCHASER

 

 

covering and describing

 

 

Parrots Landing Apartments

 

 

In

 

Broward County, Florida

 

 

 

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

THIS AGREEMENT is entered into as of August 27, 2012, between 7900 HAMPTON BLVD,
LLC, a Delaware limited liability company (“Seller”), and DEDICATED (PARROTS
LANDING) LP, a Florida limited partnership (“Purchaser”).

 

ARTICLE I

 

PURCHASE AND SALE

 

1.1          Agreement of Purchase and Sale. In consideration of their covenants
set forth in this Agreement, Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, for the Purchase Price (as hereinafter defined)
and on the terms and conditions set forth herein, the following:

 

(a)           All of the land situated in the City of North Lauderdale, the
County of Broward and the State of Florida, described on Exhibit A attached
hereto and made a part hereof, together with all right, title and interest of
Seller in and to all benefits, privileges, easements, strips, gores, tenements,
hereditaments and appurtenances thereon or appertaining thereto, and together
with all right, title and interest of Seller in and to adjacent streets, alleys
and rights-of-way (the “Real Estate”). To the extent that the final approved
Updated Survey contains any differences from the metes and bounds legal
description attached hereto as Exhibit A, upon the Title Company’s approval of
such Updated Survey and agreement to insure the legal description in the Updated
Survey, the metes and bounds legal description reflected on the Updated Survey
shall be substituted for Exhibit “A” for all purposes under this Agreement.

 

(b)           All structures, buildings, improvements and fixtures, including
without limitation all equipment and appliances, used in connection with the
operation or occupancy thereof, such as heating and air-conditioning systems and
facilities used to provide any utility services, parking services,
refrigeration, ventilation, cooking, dishwashing, laundry, trash disposal or
other fixtures owned by Seller and located on the Real Estate (“Improvements”).

 

(c)           All personal property owned by Seller located on or in the Real
Estate or Improvements and used in connection with the operation, leasing and
maintenance of the Real Estate or Improvements, including, but not limited to,
furniture, furnishings, drapes and floor coverings, office equipment and
supplies, heating, lighting, refrigeration, plumbing, ventilating, incinerating,
cooking, laundry, communication, electrical, dishwashing, and air conditioning
equipment, disposals, window screens, storm windows, recreational equipment,
pool equipment, patio furniture, sprinklers, hoses, tools and lawn equipment
(“Personal Property”), a schedule of which Personal Property is attached hereto
as Schedule 1.1(c).

 

(d)           Seller’s interest in all leases and other agreements to occupy the
Real Estate and/or the Improvements, or any portion thereof, as amended from
time to time, in effect on the date of Closing, as hereinafter defined (all such
leases and agreements being sometimes collectively referred to herein as
“Leases”).

 

(e)           All intangible property owned by Seller and used in connection
with the Real Estate, Improvements and Personal Property, including
specifically, without limitation, all right, title and interest of Seller in and
to the following: (i) the name “Parrots Landing, all logos, all trademarks and
trade names used exclusively in connection with any part of the Real Estate and
Improvements (specifically excluding, however, the name “Behringer Harvard,” any
derivative thereof or any name which includes the words “Behringer Harvard” or
any derivative thereof),

 

1

--------------------------------------------------------------------------------


 

(ii) all plans and specifications, if any, in the possession of Seller which
were prepared in connection with the construction of any of the Improvements,
(iii) all licenses and permits now in effect with respect to the Real Estate,
Improvements and Personal Property, and (iv) all written service and maintenance
contracts (“Service Contracts”), unexpired warranties, guaranties and bonds in
effect at Closing (as hereinafter defined) and relating to the Property, but
only to the extent that such Service Contracts, warranties, guaranties and bonds
are assignable by Seller without any necessary third party consent, or to the
extent that all necessary third party consents to such assignments have been
obtained (provided that Seller shall not be obligated to obtain such third party
consents) including without limitation all equipment leases and all rights of
Seller thereunder relating to equipment or property located upon the Property,
which will survive Closing and which Purchaser elects to assume pursuant to
Section 5.4(c) herein (“Intangible Property”).

 

1.2          Property Defined. The Real Estate, Improvements, Personal Property,
Leases and Intangible Property are sometimes collectively referred to herein as
the “Property.”

 

1.3          Permitted Exceptions. The Property shall be conveyed subject to the
matters which are, or are deemed to be, Permitted Exceptions pursuant to
Article II hereof (herein referred to collectively as the “Permitted
Exceptions”).

 

1.4          Purchase Price. The purchase price for the Property shall be
FIFTY-SIX MILLION THREE HUNDRED THOUSAND DOLLARS ($56,300,000) (“Purchase
Price”).

 

1.5          Payment of Purchase Price. The Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, shall be payable in
full at Closing in cash by wire transfer of immediately available federal funds
to a bank account designated by Seller in writing to Purchaser prior to the
Closing.

 

1.6          Earnest Money. Within two (2) business days of the execution of
this Agreement of the last of Seller and Purchaser, Purchaser is depositing with
Chicago Title Insurance Company (the “Title Company”), having its office at
15951 SW 41st Street, Suite 800, Weston, FL 33331, Attention: Alan S. Weissman
(Phone 954-315-1852, Alan.Weissmani@fnf.com) (the “Escrow Agent”), the sum of
TWO HUNDRED FIFTY THOUSAND Dollars ($250,000) (the “First Deposit”) in good
funds, either by certified bank or cashier’s check or by federal wire transfer.
If Purchaser does not exercise the right to terminate this Agreement in
accordance with Section 2.3 or Section 3.2 hereof, Purchaser shall, on or before
the last date of the Inspection Period (as such term is defined in Section 3.1
hereof), deposit with the Escrow Agent the additional sum of SEVEN HUNDRED FIFTY
THOUSAND Dollars ($750,000) (the “Second Deposit”) in good funds, either by
certified bank or cashier’s check or by federal wire transfer as an additional
deposit under this Agreement. If Purchaser has not elected to terminate this
Agreement in accordance with Section 2.3 or Section 3.2 hereof and exercises it
right to extend the Closing Date as provided in Section 4.1, Purchaser shall
deposit with the Escrow Agent the additional sum of ONE HUNDRED FIFTY THOUSAND
AND NO/100 DOLLARS ($150,000.00) in good funds, either by certified bank or
cashier’s check or by federal wire transfer (the “Third Deposit”). Upon receipt
of a W-9 (which Purchaser agrees to deliver to the Escrow Agent concurrently
with the delivery of the First Deposit), the Escrow Agent shall hold the First
Deposit, the Second Deposit and, if applicable, the Third Deposit in an
interest-bearing account in accordance with the terms and conditions of this
Agreement. The First Deposit, the Second Deposit and, if applicable, the Third
Deposit together with all interest earned on such sums, are herein referred to
collectively as the “Earnest Money.” All interest accruing on such sums shall
become a part of the Earnest Money and shall be distributed as Earnest Money in
accordance with the terms of this Agreement. If Purchaser fails to deliver the
Second Deposit to the Escrow Agent within the time period specified above, this
Agreement shall terminate automatically on the last day of the Inspection

 

2

--------------------------------------------------------------------------------


 

Period, Escrow Agent shall deliver the Earnest Money to Seller promptly
thereafter and neither party shall have any further rights, obligations or
liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement.
Time is of the essence for the delivery of Earnest Money under this Agreement.
After the expiration of the Inspection Period, the Earnest Money shall become
non-refundable to Purchaser unless otherwise expressly set forth in this
Agreement.  The Earnest Money shall be applied to the Purchase Price at Closing
unless otherwise set forth herein.

 

1.7          Independent Contract Consideration. Upon the Effective Date,
Purchaser shall deliver to Seller a check in the amount of Fifty Dollars ($50)
(the “Independent Contract Consideration”), which amount Seller and Purchaser
hereby acknowledge and agree has been bargained for and agreed to as
consideration for Seller’s execution and delivery of this Agreement. The
Independent Contract Consideration is in addition to and independent of any
other consideration or payment provided for in this Agreement, and is
nonrefundable in all events.

 

ARTICLE II

 

TITLE AND SURVEY

 

2.1          Title Commitment. As soon after the Effective Date as reasonably
practicable through the use of good faith efforts by Seller, Seller shall cause
the Title Company (through its title agent Greenberg Traurig, P.A. (the “Title
Agent”)) to deliver to Purchaser, at Seller’s expense, (a) a title commitment
(“Commitment”) for an owner’s policy of title insurance issued by the Title
Company in the amount of the Purchase Price, and (b) legible copies of all
recorded instruments referenced in Schedule B and Schedule C of the Commitment.

 

2.2          Survey. As soon after the Effective Date as reasonably practicable
through the use of good faith efforts by Seller, Seller shall cause to be
delivered to Purchaser, at Seller’s expense, the existing survey (the “Existing
Survey”) of the Real Estate and Improvements. Purchaser shall, at its sole cost,
be responsible for obtaining an updated survey (the “Updated Survey,” and
together with the Existing Survey, the “Survey”). Purchaser shall cause a copy
of the Updated Survey to be delivered to Seller promptly following completion.

 

2.3          Review of Commitment and Survey. Purchaser shall have until the
earlier of (i) ten (10) days after the receipt of the last of the Commitment,
legible copies of all instruments referred to in Schedule B and Schedule C
thereof, and the Survey or (ii) five (5) days prior to the expiration of the
Inspection Period (the “Title Review Period”) to notify Seller in writing of
such objections as Purchaser may have to anything contained in the Commitment or
the Survey; provided, however, that Purchaser shall not have the right to object
to any Permitted Exceptions described in Section 2.5 below. If Purchaser fails
to object in writing to any item contained in the Commitment or the Survey
during the Title Review Period, Purchaser shall be deemed to have waived its
right to object to such item, and such item shall thereafter be deemed a
Permitted Exception. During the Title Review Period, Purchaser may order lien
letters and reports and planning and zoning reports (“PZR”) (collectively, the
“Title Reports”) indicating any zoning ordinances, variances, open permits, code
violations or other similar matter affecting the use or development of the
Property. In the event that Purchaser objects to any item contained in the
Commitment, Title Reports, or the Survey within the Title Review Period (such
items being herein referred to as “Title Defects”), Seller shall notify
Purchaser in writing within five (5) business days following the date of
Purchaser’s notice of such Title Defects (the “Cure Period”) that either (a) the
Title Defects have been, or will be at or prior to Closing, removed from the
Commitment or the Survey, as the case may be, or (b) Seller has failed or
refuses to arrange to have the Title Defects removed.  In no event shall the
failure of Seller to deliver a Commitment or a Survey satisfying the
requirements of this Section 2.3 extend the period for review of such Commitment
or Survey beyond the Inspection Period; and Purchaser’s sole

 

3

--------------------------------------------------------------------------------


 

remedy on account of any such failure shall be to terminate this Agreement prior
to the expiration of the Inspection Period in accordance with the provisions of
Section 3.3.

 

2.4          Failure to Cure Title Defects. If upon the expiration of the Cure
Period Seller has not notified Purchaser that Seller has arranged to have the
Title Defects removed, then Purchaser may elect (which election must be made in
writing within five (5) days following expiration of the Cure Period) either:
(a) to terminate this Agreement, in which event the Earnest Money shall be
returned to Purchaser as Purchaser’s sole remedy hereunder; or (b) to take title
as it then is. If Purchaser does not, within five (5) days after the expiration
of the Cure Period, send written notice to Seller of its election to terminate
this Agreement pursuant to clause (a) of the preceding sentence, then:
(x) Purchaser shall be deemed to have elected to take title as it then is
without any reduction in the Purchase Price; (y) all Title Defects not removed
from the Commitment or the Survey will thenceforth be deemed Permitted
Exceptions; and (z) this Agreement shall remain in full force and effect.
Anything to the contrary in this Agreement notwithstanding, Seller shall have no
affirmative obligation hereunder to expend any funds or incur any liabilities in
order to cause any matters shown in the Commitment or the Survey to be removed,
cured or insured over, except that Seller shall pay or discharge any mortgage,
lien or encumbrance voluntarily created or assumed by Seller of a definite and
ascertainable amount and not created by or resulting from the acts of Purchaser
or other parties not related to Seller. If the Commitment (or any subsequent
revision thereof) discloses exceptions other than the Permitted Exceptions, and
other than those which Seller has agreed to insure against, pay or discharge,
then unless Purchaser agrees to accept title as it then is without reduction of
the Purchase Price, Seller may, at its option, terminate this Agreement, in
which event the Earnest Money shall be returned to Purchaser as Purchaser’s sole
remedy under this Agreement.

 

2.5          Other Permitted Exceptions. In addition to those matters shown in
the Commitment and the Survey which become Permitted Exceptions pursuant to
Section 2.4 above, the following shall also be deemed to be Permitted
Exceptions: (a) the Leases; (b) taxes and standby fees for the year in which
Closing occurs; (c) liens and encumbrances arising after the date hereof to
which Purchaser consents in writing; and (d) any liens or encumbrances of a
definite or ascertainable amount, provided that Seller causes such liens or
encumbrances to be insured around such that same do not appear as an exception
in the owner’s title insurance policy issued to Purchaser pursuant to the
Commitment.

 

2.6          Owner Title Policy. Subject to the provisions of Section 2.4, on
the Closing Date Seller shall cause the Title Company to issue an owner’s title
insurance policy at Purchaser’s cost insuring fee simple title in Purchaser as
of the Closing Date, in accordance with the Commitment, subject only to the
Permitted Exceptions.

 

2.7          [Intentionally omitted].

 

2.8          New Title Defects. In the event that, after the delivery of the
Existing Survey and after the expiration of the Title Review Period, or after
the expiration of the Inspection Period and prior to Closing, a revision of the
Title Commitment, Title Reports, or the Survey reveals an adverse matter
objectionable to Purchaser that was not disclosed to Purchaser prior to the
expiration of the Inspection Period and is not a Permitted Exception (a “New
Title Defect”), Purchaser shall have five (5) days after such matter is
disclosed to Purchaser to send written notice to Seller of such New Title Defect
(it being agreed that if Purchaser fails to object to any New Title Defect
within such five-day period, then such New Title Defect shall thereafter be
deemed a Permitted Exception). Seller shall notify Purchaser in writing within
five (5) days following the date of Purchaser’s notice of such New Title Defect
(the “New Title Defect Cure Period”) that either (a) such New Title Defect has
been, or will be at or prior to Closing, removed from the Commitment or the
Survey, as the case may be, or (b) Seller has failed to arrange to have the New
Title Defect removed. If, upon the expiration of the New Title Defect Cure
Period, Seller has not notified Purchaser that Seller has arranged to have the
New Title Defect removed, then Purchaser may

 

4

--------------------------------------------------------------------------------


 

elect (which election must be made in writing within five (5) days following
expiration of the New Title Defect Cure Period) either: (i) to terminate this
Agreement as Purchaser’s sole remedy hereunder (in which event the Earnest Money
shall be returned to Purchaser); or (ii) to take title subject to such New Title
Defect. If Purchaser does not, within five (5) days after the expiration of the
New Title Defect Cure Period, send written notice to Seller of its election to
terminate this Agreement pursuant to clause (i) of the preceding sentence, then
(x) Purchaser shall be deemed to have elected to take title subject to such New
Title Defect without any reduction in the Purchase Price; (y) such New Title
Defect will thenceforth be deemed a Permitted Exception; and (z) this Agreement
shall remain in full force and effect.

 

ARTICLE III

 

INSPECTION PERIOD

 

3.1          Property Documents. As soon after the Effective Date as reasonably
practicable through the use of good faith efforts by Seller, Seller shall
deliver through a secure website or make available to Purchaser at the Property,
to the extent (and only to the extent) that such items are available and in
Seller’s actual possession or in the actual possession of the management company
engaged by Seller to manage the Property, the documents described on Exhibit B
attached hereto and made a part hereof for all purposes (the “Property
Documents”). Purchaser shall, if requested by Seller, execute instruments
acknowledging receipt of the Property Documents delivered to Purchaser or made
available to Purchaser either at the Property or via a secure website or any
other document delivered or made available to Purchaser in connection with the
transaction contemplated hereby. During the Inspection Period (as hereinafter
defined), Purchaser may inspect the Property Documents during normal business
hours and may photocopy same at Purchaser’s expense. Notwithstanding the
foregoing provisions, Seller shall not be obligated to deliver to Purchaser any
report listed in Exhibit B if the terms of such report restrict Seller from
doing so. With respect to any report described in Exhibit B prepared by a third
party or prepared from information prepared by a third party, which Seller
delivers to Purchaser, Purchaser understands and agrees that (a) such report
shall be delivered to Purchaser for general information purposes only,
(b) Purchaser shall not have any right to rely on any report received from
Seller and will not rely thereon, but rather will rely on inspections and
reports performed by or on behalf of Purchaser, and (c) Seller shall have
absolutely no liability for any inaccuracy in or omission from any report which
it delivers to Purchaser. Any failure of Seller to timely deliver any of the
Property Documents or make available any of the Additional Property Documents
(as defined in Exhibit B) will not extend the Inspection Period beyond the
period prescribed in Section 3.2 hereof, and Purchaser’s sole and exclusive
remedy on account of any such failure will be to terminate this Agreement prior
to the expiration of the Inspection Period in accordance with the provisions of
Section 3.3.  Seller makes no representation or warranty, express or implied, as
to the accuracy or completeness of the information contained in the Property
Documents or the Additional Property Documents.

 

3.2          Right of Inspection. During the period beginning on the Effective
Date and ending at 5 p.m., Dallas, Texas time, on September 5, 2012 (the
“Inspection Period”), Purchaser and its representatives (including Purchaser’s
architects, engineers and consultants) shall have the right to examine the
Property Documents and to make a physical inspection of the Property (including
the right to conduct such soil, engineering, environmental, hazardous or toxic
material, noise pollution, seismic or other physical test, study or
investigation as Purchaser may desire, provided, however, that Purchaser must
obtain Seller’s consent, which may be withheld in Seller’s sole discretion, to
any physically invasive testing or any testing involving sampling, provided that
Seller hereby consents to air sampling for radon subject to Seller’s reasonable
approval of the sampling locations and provided that all such testing must be
completed by the expiration of the Inspection Period). In this regard, Purchaser
and its authorized agents and representatives shall be entitled to enter upon
the Property at all reasonable times during the Inspection

 

5

--------------------------------------------------------------------------------


 

Period, upon reasonable prior advance notice (which may be by email) to Seller
at least forty-eight (48) hour prior to the intended date of entry to permit
Seller to schedule in an orderly manner Purchaser’s examination of the Property
and to provide at least twenty-four (24) hours advance written notice to any
affected tenants and while accompanied by a representative of Seller, subject to
the rights of tenants of the Property and provided that any radon testing shall
require at least two business days prior notice to Seller. Each such notice
requesting access shall specify the intended date of entry and shall provide a
detailed description of the proposed Purchaser inspections, including, without
limitation, a list of contractors who will be performing the proposed Purchaser
inspections, a copy, if applicable, of the Purchaser’s testing plan involving
any test or investigation involving physical disturbance, sampling or invasive
testing of any portion of the Property and such other information as Seller
reasonably requires in connection with such proposed Purchaser inspection. After
Seller has received advance notice as provided above and Seller has given
approval of both the request and any testing plan, Purchaser or its designated
Purchaser representatives may enter upon the Property during normal business
hours for purposes of analysis or other tests and inspections which may be
deemed necessary by Purchaser for the Purchaser’s inspection, except as limited
in this Agreement. All activities by Purchaser or its representatives during the
Inspection Period shall be coordinated through Seller’s designated
representative, Jeff Carter, including, but not limited to, contact with
tenants. Purchaser must be accompanied by Seller’s manager for the Property or
another designated representative of Seller or have received Seller’s permission
prior to entering upon the Property in connection with Purchaser’s inspection;
provided, however, Purchaser may not enter into any space leased by any tenant
without being accompanied by Seller’s manager for the Property or another
designated representative of Seller.  Seller agrees to make its manager or other
representative reasonably available during normal business hours. All
inspections shall occur at reasonable times agreed upon by Seller and Purchaser
and shall be conducted so as not to unreasonably interfere with use of the
Property by Seller or tenants of the Property. In no event shall Purchaser or
its representatives perform any off-site testing. Purchaser will use its best
efforts to minimize any disruption or interference caused by any such testing
and will repair damage caused by such testing. Purchaser shall remove from the
Property any waste materials generated by or during any permitting testing and
Purchaser shall be the designated generator of any such waste materials.  Before
and during Purchaser inspections, Purchaser and each Purchaser representative
conducting any Purchaser inspection shall maintain workers’ compensation
insurance in accordance with applicable law, and Purchaser, or the applicable
Purchaser representative conducting any Purchaser inspection, shall maintain
(a) commercial general liability insurance with limits of at least Two Million
Dollars ($2,000,000) for bodily or personal injury or death, (b) property damage
insurance in the amount of at least One Million Dollars ($1,000,000), and
(c) contractual liability insurance. Purchaser shall deliver to Seller evidence
of such workers’ compensation insurance and a certificate evidencing the
commercial general liability, property damage and contractual liability
insurance before conducting any Purchaser inspection on the Property. Each such
insurance policy shall be written by a reputable insurance company having a
rating of at least “A:VIII” by Best’s Rating Guide (or a comparable rating by a
successor rating service), and shall otherwise be subject to Seller’s prior
approval.

 

3.3          Right of Termination Seller agrees that in the event Purchaser
determines, in its sole discretion, that the Property is not suitable for its
purposes, then Purchaser shall have the right (“Purchaser’s Termination Right”)
to terminate this Agreement on or before the expiration of the Inspection
Period. Purchaser’s Termination Right shall be exercisable only by sending
written notice of termination (the “Notice of Termination”) to Seller prior to
the expiration of the Inspection Period. In the event that Purchaser timely
exercises Purchaser’s Termination Right, this Agreement shall terminate and the
Earnest Money shall be returned to Purchaser. If Purchaser fails to send Seller
a Notice of Termination prior to the expiration of the Inspection Period,
Purchaser shall be deemed to have approved the Property Documents and the
Property in all respects and Purchaser’s Termination Right shall automatically
and irrevocably expire.

 

6

--------------------------------------------------------------------------------


 

3.4          Payment of Certain Expenses Upon Termination. Notwithstanding
anything contained in this Agreement to the contrary, in the event that
Purchaser exercises Purchaser’s Termination Right, Purchaser shall be
responsible for payment of any escrow costs charged by the Title Company in
connection with this Agreement.  In addition, to the extent not already done,
Purchaser will promptly restore the Property to its original condition if
damaged or changed due to the tests and inspections performed by Purchaser, free
of any mechanic’s or materialman’s liens or other encumbrances arising out of
any of the inspections or tests, and will provide Seller, at no cost to Seller,
with a copy of the results of any tests and inspections made by Purchaser,
excluding any market and economic feasibility studies or any report if the terms
and conditions of such report restricts Purchaser from doing so. The provisions
of this Section 3.4 shall survive any termination of this Agreement.

 

3.5          Indemnity and Release. Purchaser hereby indemnifies and agrees to
defend and hold Seller and the Property harmless of and from any and all losses,
liabilities, costs, expenses (including, without limitation, reasonable
attorneys’ fees and costs of court), damages, liens, claims (including, without
limitation, mechanics’ or materialmen’s liens or claims of liens), actions and
causes of actions arising from or relating to Purchaser’s (or Purchaser’s
agents, independent contractors, servants, employees or representatives)
entering upon the Property to test, study, investigate or inspect the same or
any part thereof, whether pursuant to Section 3.2 or otherwise, except to the
extent arising solely from the negligence of Seller. Purchaser further waives
and releases any claims, demands, damages, actions, causes of action or other
remedies of any kind whatsoever against Seller for property damages or bodily
and/or personal injuries to Purchaser, its agents, independent contractors,
servants, employees and/or representatives arising out of the entry or use in
any manner of the Property by any of the foregoing persons. If any proceeding is
filed for which indemnity is required hereunder, Purchaser agrees, upon request
therefor, to defend the indemnified party in such proceeding at its sole cost
utilizing counsel satisfactory to the indemnified party.  The provisions of this
Section 3.5 shall survive the Closing or any termination of this Agreement and
are not subject to any liquidated damage limitation on remedies, notwithstanding
anything to the contrary in this Agreement.

 

3.6          Financing Contingency. Notwithstanding the provisions of Section
3.3, provided that on or before September 5, 2012 Purchaser has delivered (i)
written notice to Seller of its approval of the Property in the form of Exhibit
M attached hereto (the “Approval Notice”) and (ii) evidence reasonably
acceptable to Seller that Purchaser’s loan application has been submitted to
Purchaser’s lender’s loan committee, then Purchaser shall have no right to
terminate this Agreement EXCEPT FOR (a) failure of Purchaser to obtain a
commitment for financing of its acquisition of the Property (“Financing
Contingency”) by September 12, 2012 (the “Financing Contingency Date”) from
Purchaser’s lender upon terms and conditions set forth in Purchaser’s loan
application or such other terms as may be acceptable to Purchaser (“Purchaser’s
Financing Contingency Termination Right”), or (b) as otherwise set forth in this
Agreement other than in Articles II (save and except Section 2.8) and III
hereof. Purchaser’s Financing Contingency Termination Right shall be exercisable
only by sending written notice of termination (the “Financing Contingency
Termination Notice”) to Seller on or before the Financing Contingency Date
specifically stating that a commitment for a loan on substantially similar terms
to those set forth in Purchaser’s loan application has not been received. In the
event that Purchaser timely exercises Purchaser’s Financing Contingency
Termination Right, this Agreement shall terminate and the Earnest Money shall be
returned to Purchaser. If Purchaser fails to send Seller a Financing Contingency
Termination Notice on or before the Financing Contingency Date, Purchaser shall
be deemed to have irrevocably waived Purchaser’s Financing Contingency
Termination Right in all respects and Purchaser’s Financing Contingency
Termination Right shall automatically and irrevocably expire.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CLOSING

 

4.1          Time and Place. The consummation of the purchase and sale of the
Property (“Closing”) shall take place at the office of the Escrow Agent, or, at
Seller’s option, at the office of Seller’s outside counsel, on October 11, 2012
(the “Closing Date”) or by mail away with appropriate escrow instructions (and
delivery of a Closing Protection Letter from the Title Company to Seller)
through the Title Agent as agent of the Title Company. Purchaser shall have a
one-time option to extend the initial Closing Date by up to an additional thirty
(30) days giving written notice to Seller of such extension on or before October
1, 2012 and depositing the Third Deposit with the Escrow Agent contemporaneously
with the delivery of the extension notice.  Upon delivery of such notice and
deposit of the Third Deposit with the Title Company as provided above (the
deposit of the Third Deposit being a condition precedent to the extension of the
Closing Date), the Closing Date shall be the date specified for Closing in the
Notice (provided that, subject to Section 9.17, such date may not be earlier
than November 1, 2012 or later than thirty (30) days after the initial Closing
Date) or, if no date is specified, subject to Section 9.17, the date that is
thirty (30) days after the initial Closing Date.  At Closing, Seller and
Purchaser shall perform the obligations set forth in, respectively, Section 4.2
and Section 4.3 below, the performance of which obligations shall be concurrent
conditions.

 

4.2          Seller’s Obligations at Closing. At Closing, Seller shall:

 

(a)           deliver to Purchaser a Special Warranty Deed (the “Deed”) in the
form of Exhibit C attached hereto, executed and acknowledged by Seller and in
recordable form, it being agreed that the conveyance effected by the Deed shall
be subject to the Permitted Exceptions;

 

(b)           deliver to Purchaser a Bill of Sale in the form of Exhibit D
attached hereto (the “Bill of Sale”) executed by Seller;

 

(c)           join with Purchaser in the execution of an Assignment of Tenant
Leases and Assumption in the form of Exhibit E attached hereto;

 

(d)           join with Purchaser in the execution of an Assignment and
Assumption Agreement in the form of Exhibit F attached hereto;

 

(e)           deliver to Purchaser a form of notice to all tenants at the Real
Estate (the “Tenant Notice Letter”) duly executed by Seller in the form of
Exhibit J attached hereto;

 

(f)            deliver to Purchaser an affidavit sworn by an officer of Seller
in the form of Exhibit H attached hereto and made a part hereof for all purposes
(the “FIRPTA Affidavit”), or in such other form as may be prescribed by federal
regulations;

 

(g)           deliver to Purchaser a rent roll for the Property dated not
earlier than two (2) business days prior to the Closing Date and certified by
Seller or the property manager of the Property to the knowledge of the
certifying party as true, correct and complete in all material respects as of
its date;

 

(h)           deliver a certificate executed by Seller dated as of Closing and
in the form of Exhibit I attached hereto and made a part hereof, that all of the
representations and warranties of Seller contained in Section 5.1 are true and
correct in all material respects as of the Closing Date, except for matters
specified in such certificate (“Seller’s Closing Certificate”);

 

8

--------------------------------------------------------------------------------


 

(i)            deliver to the Title Company such reasonable and customary seller
declarations, affidavits and gap and mechanic’s lien indemnities as the Title
Company may require to issue to Purchaser at Closing the title policy called for
under Section 2.6 and subject to the terms of Section 2.6 above and/or as the
Escrow Agent has specified in the Title Commitment or any update thereto;

 

(j)            deliver the Title Company evidence of its capacity and authority
for the closing of this transaction;

 

(k)           deliver to Purchaser possession of the Property subject only to
the Leases and Permitted Exceptions; and

 

(l)            deliver such other documents as may be reasonably required to
close this transaction, duly executed where required.

 

4.3          Purchaser’s Obligations at Closing. At Closing, Purchaser shall:

 

(a)           pay to Seller the Purchase Price in cash or immediately available
funds, it being agreed that the Earnest Money shall be delivered to Seller at
Closing and applied towards payment of the Purchase Price.

 

(b)           join with Seller in execution of the instruments described in
Sections 4.2(c) and 4.2(d);

 

(c)           deliver the Tenant Notice letter duly executed by Purchaser;

 

(d)           deliver to Seller an Agreement Regarding Disclaimers in the form
of Exhibit I attached hereto executed by Purchaser and counsel for Purchaser;

 

(e)           deliver to Seller such evidence as Seller’s counsel and/or the
Title Company may reasonably require as to the authority of the person or
persons executing documents on behalf of Purchaser; and

 

(f)            deliver a certificate executed by Purchaser dated as of Closing
and in the form of Exhibit J attached hereto and made a part hereof, that all of
the representations and warranties of Seller contained in Section 5.7 are true
and correct in all material respects as of the Closing Date, except for matters
specified in such certificate (“Purchaser’s Closing Certificate”);

 

(g)           deliver such other documents as may be reasonably required to
close this transaction, duly executed where required.

 

4.4          Prorations. The following adjustments to the Purchase Price paid
hereunder shall be made between Seller and Purchaser and shall be prorated (as
applicable) on a per diem basis as if Purchaser owned the Property for the
entire day on the Closing Date:

 

(a)           All real estate taxes and installments of special assessments due
and payable with respect to the calendar year of Closing. All other installments
of special assessments not yet due and payable shall be paid by Purchaser. If at
the time of Closing the tax rate or the assessed valuation for the current year
has not yet been fixed, taxes shall be prorated based upon the tax rate and the
assessed valuation established for the previous tax year; provided, however,
that Seller and Purchaser agree that to the extent the actual taxes for the
current year differ from the amount so apportioned at Closing, the parties
hereto will make all necessary adjustments by

 

9

--------------------------------------------------------------------------------


 

appropriate payments between themselves within ninety (90) days following the
issuance of the final tax bills and this provision shall survive Closing. Seller
reserves the right to meet with governmental officials and to contest any
reassessment concerning or affecting Seller’s obligations under this Section
4.4(a).

 

(b)           Current rents, advance rentals (but only to the extent actually
received by Seller) and other income from the Property shall be prorated between
Seller and Purchaser at Closing based upon such amounts actually collected by
Seller as of the Closing Date. Rent which is unpaid or delinquent as of the
Closing Date shall not be prorated, but such unpaid or delinquent rent collected
after the Closing Date shall be delivered as follows: (i) if Seller collects any
unpaid or delinquent rent after the Closing Date, Seller shall deliver to
Purchaser any such rent relating to the Closing Date and any period thereafter
within fifteen (15) days after the receipt thereof, and (ii) if Purchaser
collects any unpaid or delinquent rent after the Closing Date, Purchaser shall
deliver to Seller any such rent relating to the period prior to the Closing Date
within fifteen (15) days after the receipt thereof. Seller and Purchaser agree
that (A) all rent received by Seller after the Closing Date shall be applied
first to rent for the month of Closing, then to the then current month and then
to delinquent rentals, if any, in the order of their maturity, and (B) all rent
received by Purchaser after the Closing Date shall be applied first to current
rentals and then to delinquent rentals, if any, in inverse order of maturity.
Purchaser will make a good faith effort after Closing to collect all rents in
the usual course of Purchaser’s operation of the Property, but Purchaser will
not be obligated to institute any lawsuit or incur any expense to collect
delinquent rents. In the event that there shall be any rents or other charges
under any Leases which, although relating to a period prior to the Closing Date,
do not become due and payable until on or after the Closing Date, then any rents
or charges of such type received by Purchaser or its agents or Seller or its
agents subsequent to the Closing Date shall, to the extent applicable to a
period prior to the Closing Date, be prorated between Seller and Purchaser and
Seller’s portion thereof shall be remitted to Seller by Purchaser within fifteen
(15) days after the receipt thereof. Notwithstanding the foregoing provisions,
Seller shall not be required to prorate any amounts collected by Seller after
Closing from former tenants of the Property, it being understood and agreed that
Seller may retain all amounts that Seller recovers from such former tenants.

 

(c)           [Intentionally omitted].

 

(d)           Utilities and other customarily prorated expenses, including but
not limited to water, sewer, gas, electricity, trash removal and fire protection
service, and any Service Contracts to be transferred to and assumed by
Purchaser, to the extent paid for by Seller or required to be paid for by Seller
for a period after Closing, will be prorated as of the Closing Date.  Seller and
Purchaser agree that Seller shall be entitled to any and all sums actually
collected from tenants for such utility expenses for services provided prior to
the Closing Date (“Pre-Closing Utility Expense Sums”).  As soon as practicable
but in no event later than one hundred and twenty (120) days following the
Closing Date, Seller and Purchaser shall reconcile the bills for water, sewer,
gas, electricity, trash removal and fire protection service and any other
utilities along with receipts for tenants for same and any Pre-Closing Utility
Expense shall be remitted to Seller within five (5) business days following such
reconciliation.  Other expenses relating to the Property up to the Closing Date
and all periods prior thereto including those required by any Service Contracts
which are not to be transferred and assumed by Purchaser will be paid for by
Seller and Purchaser shall not be liable therefor.  Seller will not assign to
Purchaser, and Purchaser will not be entitled to, any deposits held by any
utility company or other company servicing the Property; but rather such
deposits will be returned to Seller and Purchaser will arrange and bear all
responsibility to arrange with all utility companies to have accounts styled in
Purchaser’s name beginning on the Closing Date.  The provisions of this Section
4.4(d) shall survive the Closing.

 

10

--------------------------------------------------------------------------------


 

(e)           At the Closing, Seller will, at Seller’s option, either pay to
Purchaser in cash the amount of any security deposits actually paid to or
received by Seller under the Leases (and not as of the Closing Date returned to
or forfeited by tenants under Leases after applicable notice and cure periods,
if any, required under such Leases) and any prepaid rentals actually paid to or
received by Seller for periods subsequent to the Closing or provide a credit to
Purchaser equal to the foregoing amounts (provided that if required by
applicable law, such security deposits will be placed into an escrow account);
provided, however, non-refundable payments, deposits, or fees collected by
Seller shall not be prorated. As of the Closing Date, Purchaser shall assume
Seller’s obligations related to such tenant security deposits, to the extent
delivered or credited to Purchaser. Purchaser will indemnify, defend, and hold
Seller harmless from and against all demands and claims made by tenants with
respect to any security deposits that are actually transferred or credited to
Purchaser and will reimburse Seller for all reasonable attorneys’ fees incurred
or that may be incurred as a result of any such claims or demands as well as for
all loss, expenses, verdicts, judgments, settlements, interest, costs and other
expenses incurred or that may be incurred by Seller as a result of any such
claims or demands by tenants. The provisions of this Section 4.4(e) shall
survive the Closing.

 

(f)            Seller shall be responsible for the payment of all Tenant Lease
Costs (as hereinafter defined) which become due and payable (whether before or
after Closing) (A) as a result of any renewals of existing Leases which occur
between the Effective Date of this Agreement and the date on which the Purchaser
makes the Second Deposit, and (B) under any new Leases (including any amendments
of existing Leases) entered into between the Effective Date of this Agreement
and the date on which the Purchaser makes the Second Deposit which have been
approved (or deemed approved) by Purchaser; and Purchaser shall be responsible
for payment of all Tenant Lease Costs which become due and payable from and
after the date on which the Purchaser makes the Second Deposit. To the extent
that any Tenant Lease Costs in excess of $50.00 are to borne by Purchaser after
the date on which the Purchaser makes the Second Deposit, Seller will request
Purchaser’s consent prior to entering into the new or renewal Lease, provided
that if Purchaser has failed to disapprove such new or renewal Lease within two
(2) business days of the request for consent, Purchaser shall be deemed to have
consented to such new or renewal Lease. If as of the Closing Date Seller shall
have paid any Tenant Lease Costs or leasing commissions for which Purchaser is
responsible pursuant to the foregoing provisions, Purchaser shall reimburse
Seller therefor at Closing. Seller shall supply invoices and statements for all
such Tenant Lease Costs and leasing commissions to Purchaser on or prior to the
Closing Date. For purposes hereof, the term “Tenant Lease Costs” means all usual
and customary finder’s fees, commissions and the like payable with respect to
any Leases which are executed after the Effective date and prior to the Closing
Date and any out-of-pocket payments required under a Lease to be paid by the
landlord thereunder to or for the benefit of the tenant thereunder which is in
the nature of a tenant Lease, including specifically, without limitation, moving
allowances, but excluding “make ready” costs such as repainting or new
carpeting. The term “Tenant Lease Costs” shall not include loss of income
resulting from any free or reduced rental period, it being agreed that Seller
shall bear the loss resulting from any free or reduced rental period until the
Closing Date and that Purchaser shall bear such loss from and after the Closing
Date.

 

(g)           Any prepaid items, including, without limitation fees for licenses
which are transferred to the Purchaser at the Closing and annual permit and
inspection fees shall be prorated as of the Closing.  Any up-front fees or other
non-recurring payment received by Seller prior to the Effective Date at the
inception of the term of any telecommunications, laundry or other contract will
not be prorated, may be retained by Seller and shall not be credited to
Purchaser at Closing.  Notwithstanding the foregoing, there shall be no
proration of Seller’s insurance

 

11

--------------------------------------------------------------------------------


 

premiums or assignment of Seller’s insurance policies.  Purchaser shall be
obligated (at its own election) to obtain any insurance coverage deemed
necessary or appropriate by Purchaser.

 

(h)           The Personal Property is included in this sale, without further
charge, except that Purchaser shall pay to Seller the amount of any and all
sales or similar taxes, if any, payable in connection with the Personal Property
which is to be transferred to Purchaser under this Agreement and Purchaser shall
execute and deliver any tax returns required of it in connection therewith, said
obligations of Purchaser to survive Closing.  Personal property taxes for 2012
will be prorated. If at the time of Closing the tax rate or the assessed
valuation for the current year has not yet been fixed, personal property taxes
shall be prorated based upon the tax rate and the assessed valuation established
for the previous tax year; provided, however, that Seller and Purchaser agree
that to the extent the actual personal property taxes for the current year
differ from the amount so apportioned at Closing, the parties hereto will make
all necessary adjustments by appropriate payments between themselves within
ninety (90) days following the issuance of the final tax bills and this
provision shall survive Closing.

 

(i)            All prorations described in this Section 4.4 shall be effected by
increasing or decreasing, as appropriate, the amount of cash to be paid by
Purchaser to Seller at Closing. . The proration of taxes described in
Section 4.4(a) above shall be deemed final if no adjustment thereto is requested
within ninety (90) days after receipt of the final tax bill by both Seller and
Purchaser. In all other cases, all other prorations shall be deemed to be final
if no adjustment thereto shall be requested within one hundred twenty (120) days
after the Closing Date.  The provisions of this Section 4.4(i) shall survive the
Closing.

 

4.5          Closing Costs. Seller shall pay (a) the fees of any counsel
representing it in connection with this transaction; (b) all costs incurred to
prepay and release any existing financing (including any prepayment fees,
defeasance costs or penalties); (c) the cost of the Existing Survey;
(d) one-half of any transfer tax, documentary stamp tax, surtax, or similar tax
which becomes payable by reason of the transfer of the Property or any component
thereof or the recording of the Deed; and (e) one-half (½) of any escrow fee
which may be charged by the Title Company. Purchaser shall pay (u) all costs and
expenses related to any financing procured by Purchaser, (v) the fees of any
counsel representing Purchaser in connection with this transaction; (w) the cost
of the Updated Survey; (x) the cost for the premium for the Owner’s Policy of
Title Insurance to be issued to Purchaser by the Title Company at Closing
(specifically including the additional premium chargeable for any endorsements
requested by Purchaser, but excluding the costs of any endorsements that Seller
elects or is required to obtain in order to cure any Title Defects in accordance
with the provisions of Section 2.3, which endorsement cost shall be borne by
Seller); (y) one-half of any transfer tax, documentary stamp tax, surtax, or
similar tax which becomes payable by reason of the transfer of the Property or
any component thereof or the recording of the Deed; and (z) one-half (½) of any
escrow fees charged by the Title Company. All other costs and expenses incident
to this transaction and the closing thereof shall be paid by the party incurring
same.

 

4.6          Closing Statements. On or prior to the Closing Date, the Title
Company shall deliver to Seller and Purchaser closing statements in the standard
form in use in the State of Florida, which describe the prorations and
adjustments required by this Agreement.  If Seller and Purchaser cannot
reasonably agree on the final closing statements to be executed by Seller and
Purchaser and deposited at Closing with the Title Company because of a dispute
over the prorations and adjustments required by this Agreement, then, so long as
the amount in dispute is less than $10,000 in the aggregate, the Closing
nevertheless shall occur, and the amount in dispute shall be withheld from the
Sales Price and held in an escrow with the Title Company, to be paid out upon
the joint direction of the parties or pursuant to court order upon resolution or
other final determination of the dispute.  The provisions of this Section 4.6
shall survive the Closing

 

12

--------------------------------------------------------------------------------


 

4.7          Delivery of Documents. Immediately after Closing, Seller shall
direct the manager of the Property to make available at the offices of such
manager all books and records of account, contracts, original Leases (to the
extent such original Leases are located at the Property or in the possession of
Seller) and leasing correspondence, receipts for deposits, unpaid bills, copies
of all Seller’s contractor’s warranties and guaranties to extent assigned
hereunder, and other papers or documents and other Property Documents listed in
Exhibit B under items (c) — (e), (i) and (k) assigned hereunder and not covered
above, which pertain to the operation of the Property together with all
advertising materials, booklets, keys and other items, if any, used in the
operation of the Property. In addition, as an accommodation to Purchaser, Seller
will authorize RealPage to transfer electronic tenant data relating to tenants
at the Property on the Closing Date to Purchaser’s property manager or Yardi,
provided, however, that Seller is not incurring any additional liability with
respect to such data transfer and shall not be obligated to incur any
out-of-pocket costs relating to such data transfer, nor shall Seller or RealPage
be required to reformat any data or transfer any data that cannot be transferred
without making changes in the way such data is held on RealPage. Seller makes no
representations regarding the existence or adequacy of such documents or items
for use in management or operation of the Property or as to the accuracy or
completeness of any data that may be transferred. The foregoing shall not
include the separate books, records, correspondence and other documentation of
Seller located at its offices, nor shall it include any computer software or
computer programs used by the manager of the Property or Seller in connection
with the Property, it being understood and agreed that the foregoing items are
not part of the “Property” to be conveyed to Purchaser hereunder. After the
Closing, Seller shall have the right upon not less than forty-eight hours prior
notice to Purchaser to inspect the applicable books and records of the Property
to verify that Purchaser is remitting to Seller all amounts to be remitted to
Seller according to the terms of this Agreement, and for any other purpose
related to Seller’s prior ownership of the Property, and this provision shall
survive Closing, provided, however, that with respect to inspection and audit
rights relating to Sections 4.4(b) and (d), such inspection and audit rights
shall terminate 180 days following the Closing Date.

 

4.8          Preservation of Right to Contest. Seller reserves the right to
contest after Closing taxes and assessments with respect to the Property and
interest or penalties pertaining thereto, to the extent same are applicable to
periods prior to Closing, and Seller shall be entitled to any refunds made with
respect to such contested taxes. All taxes imposed because of a change of use or
ownership of the Property after or in connection with the Closing shall be for
the account of Purchaser, and Purchaser shall indemnify and hold Seller harmless
of, from and against any and all costs, damages, expenses, claims, or liability
arising from the imposition of any such taxes. The provisions of this Section
shall survive the Closing.

 

4.9          Purchaser’s Right to Appeal Taxes.  Purchaser shall have the right
to contest or appeal any real or personal ad valorem property taxes or
assessments for the calendar year in which the Closing occurs, and Seller agrees
to cooperate with Purchaser or its consultants in connection with such contest
or appeal.  In the event that Seller is in the process of appealing such taxes
for prior years, Seller agrees not to settle any such appeal without the prior
written consent of Purchaser.  In the event that Purchaser’s consultants charge
any fees or expenses in connection with successfully reducing any real or
personal ad valorem property taxes for the calendar year in which the Closing
occurs, said fees and expenses shall also be prorated between Seller and
Purchaser as of the Closing Date within thirty (30) days after both Seller and
Purchaser have received a copy of the bill from said consultants, provided that
Seller shall have no obligation for any fees or expenses in excess of the amount
of real or personal ad valorem tax savings allocated to Seller.  Prior to
Closing, in the event that Purchaser has made the Second Deposit and requested
Seller to file an appeal at least ten (10) business days prior to the filing
deadline for appealing any real or personal ad valorem taxes, Seller will
request its property tax consultant to file such appeal, provided, that contract
with such consultant shall be a Service Contract assigned to and assumed by
Purchaser at Closing.  Purchaser shall have the right to review and approve such
contract prior to the engagement of the tax consultant and the filing of an
appeal. The fees and expenses of such consultant

 

13

--------------------------------------------------------------------------------


 

shall be allocated as provided above in the Section 4.9. The provisions of this
section shall survive Closing.

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

5.1                            Representations and Warranties of Seller. Seller
hereby represents and warrants to Purchaser, which representations and
warranties will be deemed made by Seller to Purchaser as of the Effective Date
and also as of the Closing Date, no special investigation or inquiry having been
made, as follows:

 

(a)           Seller is organized, validly existing and in good standing under
the laws of the state of its formation. Seller has the limited liability company
or appropriate entity right, power and authority to sell and convey the Property
as provided in this Agreement and to carry out Seller’s obligations hereunder.
The individuals executing this Agreement on behalf of Seller have the right,
power and authority to do so and this Agreement constitutes the legal, valid and
binding obligation of Seller, except as limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application relating to the
enforcement of creditors’ rights and by general principles of equity.

 

(b)           The execution and delivery of this Agreement and the consummation
of the transaction contemplated hereby will not result in any breach of the
terms, conditions or constitute a default under any instrument or obligation to
which Seller is now a party.

 

(c)           Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and any related regulations.

 

(d)           There are no parties in possession of any portion of the Property
except Seller and Tenants under the Leases or any subleases, laundry leases or
as otherwise disclosed in the Property Documents or Additional Property
Documents or shown as a Permitted Exception.

 

(e)           To Seller’s knowledge, the documents heretofore or hereafter
delivered or otherwise made available for viewing to Purchaser prior to Closing
include true and complete copies of the Leases used by Seller and Seller’s
property manager in the day-to-day operation and management of the Property and
the current rent roll used by Seller and Seller’s property manager in the
operation of the Property.

 

(f)            To Seller’s knowledge, except as disclosed in the Property
Documents or Additional Property Documents, Seller has received no material
written notice claiming violation of any federal, state, county or municipal
law, ordinance, order, regulation or requirement affecting any portion of the
Property from any governmental entity that has not been corrected. Seller is not
as of the date hereof, engaged in any negotiations with any governmental
authority regarding any alleged violation of any applicable law, regulation or
ordinance.

 

(g)           There is no action, suit, proceeding, claim or governmental
investigation pending or, to Seller’s knowledge, threatened against the Property
or any portion thereof except for any personal injury or property damage action
for which there is adequate insurance coverage.

 

(h)           There is no pending or, to Seller’s knowledge, threatened,
condemnation or similar proceeding affecting the Property or any portion
thereof.

 

14

--------------------------------------------------------------------------------


 

(i)            Seller is not listed in Executive Order 13224 — Blocking Property
and Prohibiting Transactions with Persons who Commit, Threaten to Commit or
Support Terrorism, as amended (“Executive Order 13224”), and Seller has no
present, actual knowledge that any other persons or entities holding any legal
or beneficial interest whatsoever in Seller are included in, owned by,
controlled by, knowingly acting for or on behalf of, knowingly providing
assistance, support, sponsorship or services of any kind to, or otherwise
knowingly associated with any of the persons or entities referred to or
described in Executive Order 13224, or banned or blocked person, entity, nation
or transaction pursuant to any law, order, rule or regulation that is enforced
or administered by the Office of Foreign Assets Control.

 

(j)            Seller has not received any written notice of any pending
improvement liens to be made by any governmental authority with respect to the
Property.

 

(k)           To Seller’s knowledge, all licenses and permits required to
operate the Property as an apartment complex, are in full force and effect.

 

(l)            To Seller’s knowledge, and except as otherwise is disclosed in
the Title Reports, there are no material violations of building codes and/or
zoning ordinances or other governmental regulations with respect to the
Property.

 

(m)          There are no employees of Seller located on or at the Property.

 

5.2          Notice of Breach.

 

(a)           To the extent that, before the expiration of the Inspection
Period, Purchaser obtains actual knowledge or is deemed to know that Seller’s
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect such
actual or deemed knowledge as of the end of the Inspection Period. For purposes
hereof, Purchaser shall be deemed to know all information set forth in the
written materials delivered or made available to Purchaser in respect of the
Property.

 

(b)           If after the expiration of the Inspection Period but prior to the
Closing, Purchaser first obtains actual knowledge that any of the
representations or warranties made herein by Seller are untrue, inaccurate or
incorrect in any material respect, Purchaser shall give Seller written notice
thereof within five (5) days after obtaining such actual knowledge (but, in any
event, prior to the Closing). In such event, Seller shall have the right (but
not the obligation) to attempt to cure such misrepresentation or breach and
shall, at its option, be entitled to a reasonable adjournments of the Closing
(not to exceed thirty (30) days) for the purpose of such cure. If Seller elects
to attempt to so cure but is unable to so cure any misrepresentation or breach
of warranty, then Purchaser, as its sole remedy for any and all such materially
untrue, inaccurate or incorrect representations or warranties, shall elect
either (i) to waive such misrepresentations or breaches of representations and
warranties and consummate the transaction contemplated hereby without any
reduction of or credit against the Purchase Price, or (ii) if Purchaser first
obtained actual knowledge of such material misrepresentation or breach of
warranty after the end of the Inspection Period, to terminate this Agreement in
its entirety by written notice given to Seller on the Closing Date, in which
event this Agreement shall be terminated, the Earnest Money shall be returned to
Purchaser, and thereafter neither party shall have any further rights or
obligations hereunder except as provided in any section hereof that by its terms
expressly provides that it survives any termination of this Agreement.

 

5.3          Survival of Representations. It is the intent of Seller and
Purchaser that the representations and warranties made by Seller in Section 5.1
above (the “Seller Obligations”) shall survive

 

15

--------------------------------------------------------------------------------


 

Closing for a period of one hundred eighty (180) days after the date of Closing
(the “Survival Period”). Purchaser acknowledges that it is a sophisticated
Purchaser who is familiar with the ownership and operation of real estate
projects similar to the Property, and Purchaser and Seller have negotiated and
agreed upon the length of the Survival Period as an adequate period of time for
Purchaser to discover any and all facts that could give rise to a claim or cause
of action for a breach of a representation.  Upon expiration of the Survival
Period, all representations contained in this Agreement will be deemed to have
merged into the instruments of Closing and shall be of no further force or
effect. Accordingly, Purchaser and Seller hereby agree that, notwithstanding any
provision of this Agreement or any provision of law to the contrary, any action
which may be brought under this Agreement by Purchaser against Seller for breach
of any Seller Obligations shall be forever barred unless Purchaser (a) delivers
to Seller no later than the expiration of the Survival Period a written notice
of its claim setting forth in reasonable detail the factual basis for such claim
and Purchaser’s good faith estimate of its damages arising out of such claim,
and (b) files a complaint or petition against Seller alleging such claim in an
appropriate state or federal court in Broward County, Florida, no later than two
hundred ten (210) days after the expiration of the Survival Period. In no event
shall Seller be liable after the date of Closing for its breach of any Seller
Obligations if such breach was actually known to Purchaser prior to the
completion of Closing. Time is of the essence with respect to the foregoing time
periods. With respect to any matter constituting breach of a Seller Obligation,
Purchaser shall first seek any available recovery under any insurance policies
prior to seeking recovery from Seller, and Seller shall not be liable to
Purchaser if Purchaser’s claim is satisfied from such insurance policies.
Seller’s liability for breach of any Seller Obligations shall be limited as
follows: (i) Seller shall have liability for breach of Seller Obligations only
if the valid claims for all such breaches collectively aggregate more than Fifty
Thousand Dollars ($50,000), in which event the full amount of such claims shall
be actionable (Purchaser hereby waiving any right to seek to recover any damages
of Fifty Thousand Dollars ($50,000) or less), and (ii) Seller’s aggregate
liability to Purchaser for breaches of the Seller Obligations shall not exceed
the amount of Five Hundred Thousand Dollars ($500,000) (the “Cap”), it being
agreed that in no event shall Seller’s aggregate liability for such breaches
exceed the amount of the Cap. Purchaser agrees that, with respect to any alleged
breach of representations of Seller under this Agreement discovered after the
expiration of the Survival Period, the maximum liability of Seller for all such
alleged breaches is limited to $100.  The provisions of this Section 5.3 shall
survive Closing.

 

5.4          Covenants of Seller. Seller hereby covenants as follows:

 

(a)           Between the Effective Date and the Closing Date, Seller shall
maintain the Property in its present condition, ordinary wear and tear
excepted.  Seller shall:  (i) continue to maintain the present services to the
Property and (ii) not remove any of the Personal Property except where such item
of Personal Property is replaced by an item of comparable value and use;

 

(b)           Between the Effective Date and the Closing Date, Seller shall
maintain all casualty, liability and hazard insurance currently in force with
respect to the Property; and

 

(c)           Between the Effective Date and the Closing Date, Seller shall
lease, operate, manage and enter into Service Contracts with respect to the
Property, in the same manner done by Seller prior to the date hereof,
maintaining present services and sufficient supplies and equipment for the
operation and maintenance of the Property in the same manner as prior to the
date hereof; provided, however, that Seller shall not enter into any Service
Contract that cannot be terminated within thirty (30) days notice. Seller shall
terminate, by giving notice at Closing, any Service Contracts that may by their
terms be terminated and which Purchaser elects not to assume (which election
shall be made in writing by Purchaser to Seller on or prior to the expiration of
the Inspection Period), provided that Purchaser shall be responsible for any
termination fees incurred in connection with the same if such fees were set
forth in the Service Contracts made available by Seller for review by Purchaser
or otherwise disclosed in writing to Purchaser and Purchaser shall

 

16

--------------------------------------------------------------------------------


 

be deemed to have approved and shall have no right not to elect to assume those
Service Contracts that, by their terms, cannot be terminated by Seller without
the payment of a penalty, termination fee, or other charge that is not paid by
Purchaser The property management agreement and any leasing agreement in effect
with respect to the Property and any Service Contract that is not delivered to
Purchaser, shall be deemed to be rejected by Purchaser and Seller shall, at
Seller’s expense, terminate such property management agreement as it effects the
Property and any undelivered Service Contracts effective not later than the
Closing Date.

 

(d)           From the Effective Date until Closing, Seller shall have the
right, without Purchaser’s consent, to (i) grant any consent or waive any
material rights under the Leases, as long as consistent with Seller’s then
current practice and, to the extent applicable, in accordance with the leasing
guidelines (the “Leasing Guidelines”) attached hereto as Exhibit L,
(ii) terminate (or accept a termination) of any Lease, as long as consistent
with Seller’s then current practice and, to the extent applicable, in accordance
with the Leasing Guidelines, or (iii) enter into a new lease or renew, extend or
modify an existing Lease, as long as in each case same is consistent with
Seller’s then current practice.

 

5.5          Seller’s Knowledge.  As used in this Agreement, all references to
“Seller’s Knowledge” or “actual knowledge” of Seller, or similar qualifications
means the current actual knowledge of Luke Simpson and Jim Phelps (the “Seller
Representatives”) without any investigation or inquiry and without regard to the
knowledge of any former or other employees, agents or contractors of Seller. 
The Seller Representatives shall not have any personal liability whatsoever for
the representations made herein or for any other matters relating to this
Agreement.  Purchaser acknowledges that the Seller Representatives’ current
actual knowledge regarding the foregoing matters (including, without limitation,
any environmental matters) may be limited.

 

5.6          Covenants of Purchaser. Purchaser hereby covenants as follows:

 

(a)           During the Inspection Period, Purchaser shall obtain a “Phase I”
environmental report prepared for and at the expense of Purchaser with respect
to the Property by an environmental consultant selected by Purchaser.

 

(b)           If requested to do so by Seller in writing, at Closing (or upon
termination of this Agreement prior to Closing), Purchaser shall deliver to
Seller copies of any environmental reports, engineering reports, structural
reports or other non-proprietary due diligence materials prepared by third
parties obtained by Purchaser with respect to the Property.

 

(c)           Purchaser is currently in compliance with, and shall at all times
during the term of this Agreement (including any extension thereof) remain in
compliance with, the regulations of OFAC and any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action relating thereto.

 

5.7          Representations and Warranties of Purchaser.  Purchaser represents
and warrants to Seller, which representations and warranties shall be deemed
made by Purchaser to Seller as of the Effective Date and also as of the Closing
Date as follows:

 

(a)           Purchaser has the full right, power and authority to purchase the
Property as provided in this Agreement and to carry out Purchaser’s obligations
hereunder, and that all requisite action necessary to authorize Purchaser to
enter into this Agreement and to carry out Purchaser’s obligations hereunder has
been taken.

 

17

--------------------------------------------------------------------------------


 

(b)           This Agreement constitutes the legal, valid and binding obligation
of Purchaser, except as limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws of general application relating to the enforcement of
creditors’ rights and by general principles of equity.

 

(c)           Purchaser is not listed in Executive Order 13224 — Blocking
Property and Prohibiting Transactions with Persons who Commit, Threaten to
Commit or Support Terrorism, as amended (“Executive Order 13224”), and Purchaser
has no present, actual knowledge that any other persons or entities holding any
legal or beneficial interest whatsoever in Purchaser are included in, owned by,
controlled by, knowingly acting for or on behalf of, knowingly providing
assistance, support, sponsorship or services of any kind to, or otherwise
knowingly associated with any of the persons or entities referred to or
described in Executive Order 13224, or banned or blocked person, entity, nation
or transaction pursuant to any law, order, rule or regulation that is enforced
or administered by the Office of Foreign Assets Control.

 

(d)           Purchaser is not an employee benefit plan or a governmental plan
or a party in interest of either such a plan, and that the funds being used to
acquire the Property are not plan assets or subject to state laws regulating
investments of and fiduciary obligations with respect to a governmental plan. As
used herein, the terms “employee benefit plan,” “party in interest,” “plan
assets” and “governmental plan” shall have the respective meanings assigned to
such terms in ERISA, and the term “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended, and the regulations promulgated in
connection therewith.

 

(e)           Notwithstanding anything herein to the contrary, any breach by
Purchaser on or before Closing of any of the foregoing representations or
warranties shall constitute a default by Purchaser hereunder and, subject to
complying with the terms of Section 6.4, Seller may thereupon, at its option,
terminate this Agreement by giving written notice thereof, in which event the
Earnest Money will be paid to Seller as liquidated damages, and neither
Purchaser nor Seller shall have any further rights or liabilities hereunder,
except as otherwise provided herein.

 

5.8          Use of Property. Seller has not claimed the benefit of laws
permitting a special use valuation for the purposes of payment of ad valorem
taxes on the Property.  If a previous owner claimed such benefit and, after the
purchase is closed, Purchaser changes the use of the Property from its present
use and the same results in the assessment of additional taxes, such additional
taxes will be the obligation of the Purchaser, notwithstanding that some or all
of such additional taxes may relate back to the period prior to Closing.

 

ARTICLE VI

 

DEFAULT; REMEDIES

 

6.1          Default of Purchaser. In the event Purchaser fails to perform its
obligations pursuant to this Agreement for any reason except failure by Seller
to perform hereunder or the permitted termination hereof by Purchaser or Seller
in accordance with the express provisions hereof, Seller shall be entitled, as
its sole remedy, to terminate this Agreement and recover the Earnest Money as
liquidated damages and not as a penalty, in full satisfaction of claims against
Purchaser hereunder. Seller and Purchaser agree that Seller’s damages resulting
from Purchaser’s default are difficult, if not impossible, to determine and that
the Earnest Money is a fair estimate of those damages which has been agreed to
in an effort to cause the amount of said damages to be certain. Upon such
payment of the Earnest Money, this Agreement shall terminate and neither party
shall have any further rights or obligations pursuant to this Agreement, other
than as set forth herein in the following sentence and with respect to rights or
obligations which survive termination; all other remedies being herein expressly
waived by Seller. In the event of Purchaser’s default

 

18

--------------------------------------------------------------------------------


 

and notwithstanding anything in this Section 6.1 to the contrary, Seller shall
have all remedies available at law or in equity in the event Purchaser or any
party related to or affiliated with Purchaser is asserting any claims or right
to the Property that would otherwise delay or prevent Seller from having clear,
indefeasible and marketable title to the Property.

 

6.2          Default of Seller. If the transaction contemplated hereby is not
consummated by reason of Seller’s breach or other failure to timely perform all
obligations and conditions to be performed by Seller, then Purchaser may, as its
sole and exclusive remedy (whether at law or in equity), either (i) terminate
this Agreement and receive the return of the Earnest Money from the Escrow
Agent; and, thereafter, neither party shall have any further rights or
obligations pursuant to this Agreement, other than as set forth herein with
respect to rights or obligations which survive termination, or (ii) enforce
specific performance of Seller’s obligations hereunder; all other remedies being
herein expressly waived by Purchaser except as provided in Section 6.3 and
Section 6.4 below.  Unless Purchaser has filed an action for specific
performance, and such action is pending, Purchaser shall not have the right or
authority to place a lis pendens against any portion of the Property, and
Purchaser hereby waives and releases any right it may have under applicable law
to file any lis pendens absent such pending action.

 

6.3          Post-Closing Remedies. Notwithstanding the provisions of
Sections 6.1 and 6.2 above, in the event that after the termination of this
Agreement or after Closing, as the case may be, a party (the “Defaulting Party”)
breaches an obligation hereunder which is expressly stated herein to survive the
termination of this Agreement or Closing, as the case may be, the Defaulting
Party shall be liable to the other party (the “Non-Defaulting Party”) for the
direct, actual damages incurred by the Non-Defaulting Party as a direct result
of such breach, subject, however, to the provisions of Section 5.3. In no event
shall the Non-Defaulting Party be entitled to recover from the Defaulting Party
any punitive, consequential or speculative damages.

 

6.4          Post-Closing Remedies. Notwithstanding anything to the contrary
contained in this Agreement other than as provided in Section 5.2(b), no default
shall be declared unless the non-defaulting party has given the defaulting party
written notice as to the existence of such default and the defaulting party has
failed to cure such default within five (5) days thereafter; provided, however,
the foregoing shall not apply to: (x) a failure by Purchaser to deliver any
Deposit required under this Agreement or to deliver on the Closing Date the
monies and documents required to be delivered by Purchaser under this Agreement,
subject to and in accordance with the terms and conditions of this Agreement; or
(y) a failure by Seller to deliver on the Closing Date the documents required to
be delivered by Seller pursuant to Section 4.2.

 

ARTICLE VII

 

RISK OF LOSS

 

7.1          Minor Damage. In the event of loss or damage to the Property or any
portion thereof (the “premises in question”) which is not “major” (as
hereinafter defined), this Agreement shall remain in full force and effect
provided Seller, at Seller’s option, shall either (i) perform any necessary
repairs to restore the premises in question to substantially the same condition
as of the date of this Agreement; or (ii) credit Purchaser at Closing in the
amount of the applicable insurance deductible against the Purchase Price and
assign to Purchaser all of Seller’s right, title and interest to any claims and
proceeds Seller may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question; or (iii) reduce the
cash portion of the Purchase Price in an amount equal to the cost of such
repairs, Seller thereby retaining all of Seller’s right, title and interest to
any claims and proceeds Seller may have with respect to any casualty insurance
policies or condemnation awards relating to the premises in question. In the
event that Seller elects to perform repairs upon the Property, Seller shall use
reasonable efforts to

 

19

--------------------------------------------------------------------------------


 

complete such repairs promptly and the date of Closing shall be extended a
reasonable time in order to allow for the completion of such repairs.

 

7.2          Major Damage. In the event of a “major” loss or damage, either
Seller or Purchaser may terminate this Agreement by written notice to the other
party, in which event the Earnest Money shall be returned to Purchaser. If
neither Seller nor Purchaser elects to terminate this Agreement within ten (10)
days after Seller sends Purchaser written notice of the occurrence of major loss
or damage, then Seller and Purchaser shall be deemed to have elected to proceed
with Closing, in which event Seller shall, at Seller’s option, either
(a) perform any necessary repairs, or (b) credit Purchaser in the amount of the
applicable insurance deductible against the Purchase Price and assign to
Purchaser all of Seller’s right, title and interest to any claims and proceeds
Seller may have with respect to any casualty insurance policies or condemnation
awards relating to the premises in question. In the event that Seller elects to
perform repairs upon the Property, Seller shall use reasonable efforts to
complete such repairs promptly and the date of Closing shall be extended a
reasonable time in order to allow for the completion of such repairs. Upon
Closing, full risk of loss with respect to the Property shall pass to Purchaser.
For purposes of Sections 7.1 and 7.2, “major” loss or damage refers to the
following: (i) loss or damage to the Property or any portion thereof such that
the cost of repairing or restoring the premises in question to a condition
substantially identical to that of the premises in question prior to the event
of damage would be, based on the Seller’s insurance adjuster’s assessment, equal
to or greater than ten percent (10%) of the Purchase Price; and (ii) any loss
due to a condemnation which permanently and materially impairs the current use
of the Property.

 

ARTICLE VIII

 

DISCLAIMERS AND WAIVERS

 

8.1          No Reliance on Documents. Except for Seller’s representations and
warranties as expressly stated herein or in the documents to be delivered at
Closing, Seller makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered by Seller to
Purchaser in connection with the transaction contemplated hereby (including
specifically, without limitation, the Property Documents and Additional Property
Documents). Purchaser acknowledges and agrees that all materials, data and
information delivered by Seller to Purchaser in connection with the transaction
contemplated hereby (including specifically, without limitation, the Property
Documents and Additional Property Documents) are provided to Purchaser as a
convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser, except as
otherwise expressly stated herein. Without limiting the generality of the
foregoing provisions, if any budget or similar document is delivered by Seller
to Purchaser, Seller makes no representation or warranty as to the accuracy
thereof, nor shall any such document be construed to impose upon Seller any duty
to spend the amounts set forth in such budget or other document.

 

8.2          Disclaimers.

 

(a)         EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS
TO BE DELIVERED AT CLOSING, IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT
MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY
KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING,
BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE (OTHER THAN SELLER’S
WARRANTY OF TITLE TO BE SET FORTH IN THE DEED), ZONING, TAX CONSEQUENCES,
PHYSICAL OR ENVIRONMENTAL CONDITION,

 

20

--------------------------------------------------------------------------------


 

UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS,
THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL
AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE
IS, WITH ALL FAULTS,” EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT OR IN THE DOCUMENTS TO BE DELIVERED AT CLOSING. PURCHASER HAS NOT
RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY
EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO MADE OR FURNISHED BY
SELLER, THE MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR
WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING
BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS
PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY
AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO
ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL
RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF
SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT OR IN THE DOCUMENTS TO BE DELIVERED AT
CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM
AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY CONSTRUCTION DEFECTS, PHYSICAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING ANY ENVIRONMENTAL LAWS
EXCEPT FOR ENVIRONMENTAL MATTERS CAUSED SOLELY BY SELLER (AND NOT DISCLOSED BY
EITHER SELLER OR THE ENVIRONMENTAL REPORTS) DURING ITS OWNERSHIP OF THE
PROPERTY) AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR
MATTERS REGARDING THE PROPERTY. PURCHASER AGREES THAT SHOULD ANY CLEANUP,
REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS
ON THE PROPERTY BE REQUIRED

 

21

--------------------------------------------------------------------------------


 

AFTER THE DATE OF CLOSING, SUCH CLEAN-UP, REMOVAL OR REMEDIATION SHALL BE THE
RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE COST AND EXPENSE OF
PURCHASER EXCEPT FOR ENVIRONMENTAL MATTERS CAUSED SOLELY BY SELLER (AND NOT
DISCLOSED BY EITHER SELLER OR THE ENVIRONMENTAL REPORTS) DURING ITS OWNERSHIP OF
THE PROPERTY.

 

(b)         Except as otherwise specifically stated in this Agreement, Purchaser
agrees that Seller shall not be responsible or liable to Purchaser for any
construction defects, errors, omissions, or on account of any other conditions
affecting the Property, as Purchaser is purchasing the Property AS IS, WHERE IS,
and WITH ALL FAULTS.  Purchaser or anyone claiming by, through or under
Purchaser, hereby fully releases Seller, its employees, officers, directors,
representatives, attorneys and agents from any claim, cost, loss, liability,
damage, expense, demand, action or cause of action arising from or related to
any construction defects, errors, omissions, or other conditions affecting the
Property, including, without limitation, any environmental matters or conditions
affecting or migrating from or onto the Property.  Purchaser further
acknowledges and agrees that this release will be given full force and effect
according to each of its expressed terms and provisions, including, but not
limited to, those relating to unknown and suspected claims, damages and causes
of action.  This covenant releasing Seller will be a covenant running with the
Property and will be binding upon Purchaser, its successors and assigns. 
Subject to consummation of this Agreement, Seller hereby assigns to Purchaser,
without recourse or representation of any nature, effective upon Closing, any
and all claims that Seller may have against any third party for any such errors,
omissions or defects in the Property.  As a material covenant and condition of
this Agreement, Purchaser agrees that in the event of any such construction
defects, errors, omissions or on account of any other conditions affecting the
Property, Purchaser will look solely to Seller’s predecessors in title or to
such contractors and consultants as may have contracted for work in connection
with the Property for any redress or relief.  Upon the assignment by Seller of
its claims, Purchaser releases Seller of all rights, express or implied,
Purchaser may have against Seller arising out of or resulting from any errors,
omissions or defects in the Property.  Purchaser further understands that some
of Seller’s predecessors in title may have filed petitions under the bankruptcy
code and Purchaser may have no remedy against such predecessors, contractors or
consultants.  This waiver and release of claims shall survive the Closing and
shall not merge into the instruments of Closing.

 

8.3          Effect and Survival of Disclaimers. Seller has informed Purchaser
that the compensation to be paid to Seller for the Property has been decreased
to take into account that the Property is being sold subject to the provisions
of this Article VIII. Seller and Purchaser agree that the provisions of this
Article VIII shall survive Closing.

 

8.4          Purchaser Acknowledgement. By signing in the space provided below
in this Article VIII, Purchaser acknowledges that it has read and understands
the provisions of the Article VIII.

 

22

--------------------------------------------------------------------------------


 

 

DEDICATED (PARROTS LANDING) LP,

 

a Florida limited partnership

 

 

 

By:

Dedicated Parrots Landing GP,

 

 

a Canadian corporation

 

 

its general partner

 

 

 

By:

/s/ Mark Zolty

 

Name:

Mark Zolty

 

Title:

Vice President

 

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1          Broker. Seller and Purchaser represent each to the other that each
has had no dealings with any broker, finder or other party concerning
Purchaser’s purchase of the Property except Avery Klann of Apartment Realty
Advisors (“Broker”). If (and only if) the transaction that is the subject of
this Agreement is consummated, Seller shall pay a commission to Broker pursuant
to a separate written agreement between Seller and Broker. Seller and Purchaser
each hereby agree to indemnify and hold the other harmless from all loss, cost,
damage or expense (including reasonable attorney’s fees) incurred by the other
as a result of any claim arising out of the acts of the indemnifying party (or
others on its behalf) for a commission, finder’s fee or similar compensation
made by any broker, finder or any party who claims to have dealt with such party
except Broker. The foregoing representations and warranties contained in this
Section shall survive the Closing.

 

9.2          [Intentionally omitted].

 

9.3          Assignability. Purchaser may not assign its rights under this
Agreement without the prior written consent of Seller. Purchaser may not assign
its rights under this Agreement to anyone other than a Permitted Assignee (as
hereinafter defined) without first obtaining Seller’s written approval which may
be given or withheld in Seller’s sole discretion. Subject to the conditions set
forth in this Section 9.3, Purchaser may assign its rights under this Agreement
to a Permitted Assignee without the prior written consent of Seller. In the
event that Purchaser desires to assign its rights under this Agreement to a
Permitted Assignee, Purchaser shall send written notice to Seller at least five
(5) business days but not more than ten (10) days prior to the Closing Date
stating the name and, if applicable, the constituent persons or entities of the
Permitted Assignee. Such assignment shall not become effective until such
Permitted Assignee executes an instrument reasonably satisfactory to Seller in
form and substance whereby the Permitted Assignee expressly assumes each of the
obligations of Purchaser under this Agreement, including specifically, without
limitation, all obligations concerning the Earnest Money. No assignment shall
release or otherwise relieve Purchaser from any obligations hereunder. For
purposes of this Section 9.3, the term “Permitted Assignee” shall mean an entity
controlling, controlled by or under common control with Purchaser.
Notwithstanding anything to the contrary contained herein, Purchaser shall not
have the right to assign this Agreement to any assignee which, in the reasonable
judgment of Seller, will cause the transaction contemplated hereby or any party
thereto to violate the requirements of ERISA or Purchaser’s representations and
warranties made herein. In order to enable Seller to make such determination,
Purchaser shall cause to be delivered to Seller such information as is requested
by Seller

 

23

--------------------------------------------------------------------------------


 

with respect to a proposed assignee and the constituent persons or entities of
any proposed assignee, including specifically, without limitation, any pension
or profit sharing plans related thereto.

 

9.4          Confidentiality. The information supplied to or made available to
Purchaser by Seller pursuant to this Agreement shall not be released or
disclosed to any other parties unless and until this transaction has closed
without the prior written consent of Seller, except as required by applicable
law. Seller shall not withhold its consent to disclosure of such information to
Purchaser’s attorney, third parties engaged by Purchaser for the limited purpose
of analyzing and investigating such information for the purpose of consummating
the transaction, including engineers, accountants and financial advisors, or to
any prospective lender. In the event that this transaction is not closed for any
reason, then (a) Purchaser shall refrain, and shall cause its agents,
representatives, contractors and accountants to refrain, from disclosing all
such information to any other party, (b) Purchaser shall promptly return to
Seller any statements, documents, schedules, exhibits or other written
information obtained from Seller in connection with this Agreement or the
transaction contemplated herein, and (c) notwithstanding anything to the
contrary contained elsewhere in this Agreement, the covenant set forth in the
foregoing clauses (a) and (b) shall survive any termination of this Agreement.
In no event shall Purchaser or Seller issue any press releases prior to or in
connection with the Closing regarding any of the terms contained herein or the
transactions contemplated herein without the consent of the other party. Public
filings required by applicable law or regulation, shall not constitute a “press
release”, it being understood and agreed the Seller and Purchaser, and their
constituent parties may make such public filings as they deem necessary to
comply with applicable law in their sole and absolute discretion. In the event
of a breach or threatened breach by Purchaser or its agents or representatives
of this Section 9.4, Seller shall be entitled to an injunction restraining
Purchaser or its agents or representatives from disclosing, in whole or in part,
such confidential information. Nothing herein shall be construed as prohibiting
Seller from pursuing any other available remedy at law or in equity for such
breach or threatened breach. The provisions of this Section 9.4 will survive the
Closing or any termination of this Agreement and are not subject to any
liquidated damage limitation on remedies, notwithstanding anything to the
contrary in this Agreement.

 

9.5          Notice. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the following address:

 

If to
Seller:                                                                                   
7900 Hampton Blvd, LLC
Attn: Luke Simpson
4582 S. Ulster Street Parkway, Suite 1200
Denver, CO, 80237
Facsimile: 303.991.3143
Telephone: 720.889.9206
Email: lsimpson@grandpeaks.com

 

With a copy to:                                                           
Behringer Harvard Opportunity OP II LP
15601 Dallas Parkway, Suite 600
Addison, TX 75001
Attn: Jeff Carter
Telephone: 214.655.1600
Fax: 469.341.2351
Email: jcarter@behringerharvard.com

 

24

--------------------------------------------------------------------------------


 

With a copy to:                                                           
Powell Coleman & Arnold LLP
Attn: Michael L. McCoy
8080 North Central Expressway, Suite 1380
Dallas, TX 75001
Facsimile: 214-365-71111
Telephone: 214-890-7117
Email: mmccoy@pcallp.com

 

If to Purchaser:                                                           
Dedicated (Parrots Landing) LP
c/o Brass Enterprises
2200 Yonce St., Suite 1302
Toronto, ON M4S2C6
Attn: Mark Zolty
Facsimile: 416-932-0660
Telephone 416-322-7999
Email: mzolty@brassenterprises.com

 

With a copy to:                                                           
Greenberg Traurig PA
Attn: Moshe Lehrfield
333 SE 2nd Avenue
Miami, FL
Facsimile: 305-961-5768
Telephone: 305-579-0768
Email: lehrfieldm@gtlaw.com

 

Any notice, request, consent, approval or other communication required or
permitted to be given by any provision of this Contract shall be (a) mailed by
first class, United States mail, postage prepaid, certified, with return receipt
requested, and addressed to the parties hereto at the addresses specified below,
(b) hand delivered to the intended addressee, (c) sent by a nationally
recognized receipted overnight courier, or (d) sent by electronic facsimile
(“Fax”) or email if such Fax or email is followed within three business days by
a hard copy of the Fax or email communication sent by one of the other three
specified delivery methods, charges prepaid and addressed as provided below or
to such other address as the recipient party may from time to time specify by
notice to the other party given in conformance with this Section 9.5.

 

Any such notice shall be deemed to be delivered, given, and received for all
purposes as of (A) three business days after being deposited in the United
States mail, (B) the actual date of delivery or transmission, as shown on the
postal or courier service receipt or on the transmittal log sheet generated by
the sending Fax machine, if delivered or transmitted before 5:00 pm, recipient’s
local time, on a business day (and, otherwise, on the first business day after
the date of actual delivery or transmission) or (C) as of the actual date of
attempted delivery (but not attempted but failed Fax transmission), if delivery
is attempted but refused between the hours of 9:00 am and 5:00 pm, recipient’s
local time, on a business day. The parties hereto may change their addresses set
forth above by giving notice thereof to the other in conformity with this
provision.

 

9.6          Time of Essence. Time is of the essence in this Agreement.

 

9.7          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed via facsimile or by sending copies of the executed Agreement via email

 

25

--------------------------------------------------------------------------------


 

followed by regular mail  of the originals and shall be considered executed and
binding upon receipt of the fax or email of the signature page of the last of
the party’s signature to this Agreement.

 

9.8          Captions and Interpretation. The captions in this Agreement are
inserted for convenience of reference and in no way define, describe or limit
the scope or intent of this Agreement or any of the provisions hereof. Where
required for proper interpretation, words in the singular shall include the
plural, and words of any gender shall include all genders.

 

9.9          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.

 

9.10        Entire Agreement; Modifications. This Agreement contains the entire
agreement between the parties relating to the transactions contemplated hereby
and all prior or contemporaneous agreements, understandings, representations or
statements, oral or written, are superseded hereby. No waiver, modification
amendment, discharge or change of this Agreement shall be valid unless the same
is in writing and signed by the party against which the enforcement of such
modification, waiver, amendment discharge or change is sought.

 

9.11        Partial Invalidity. Any provision of this Agreement which is
unenforceable or invalid or the inclusion of which would affect the validity,
legality or enforcement of this Agreement shall be of no effect, but all the
remaining provisions of this Agreement shall remain in full force and effect.
Furthermore, in lieu of any such invalid, illegal or unenforceable provision,
there will be automatically added to this Agreement a provision as similar to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

 

9.12        Discharge of Obligations. Except as otherwise expressly provided
herein, the acceptance of the Deed by Purchaser at Closing shall be deemed to be
a full performance and discharge of every representation, warranty and covenant
made by Seller herein and every agreement and obligation on the part of Seller
to be performed pursuant to the provisions hereof, and such representations,
warranties and covenants shall be deemed to merge into the documents delivered
at Closing.

 

9.13        Seller’s Limited Liability. Purchaser agrees that it does not have
and will not have any claims or causes of action against any disclosed or
undisclosed officer, director, employee, trustee, shareholder, partner,
principal, parent, subsidiary or other affiliate of Seller, or any officer,
director, employee, trustee, shareholder, partner or principal of any such
parent, subsidiary or other affiliate (collectively, “Sellers’ Affiliates”),
arising out of or in connection with this Agreement or the transactions
contemplated hereby. Purchaser agrees to look solely to Seller and its assets
for the satisfaction of any liability or obligation arising under this Agreement
or the transactions contemplated hereby, or for the performance of any of the
covenants, warranties or other agreements contained herein, and further agrees
not to sue or otherwise seek to enforce any personal obligation against any of
Sellers’ Affiliates with respect to any matters arising out of or in connection
with this Agreement or the transactions contemplated hereby. Notwithstanding
anything to the contrary contained in this Agreement, neither the negative
capital account of any constituent member in or partner of Seller (or in any
other constituent member or partner of Seller), nor any obligation of any
constituent member in or partner of Seller (or in any other constituent member
or partner of Seller) to restore a negative capital account or to contribute
capital to Seller (or to any other constituent member or partner of Seller),
shall at any time be deemed to be the property or an asset of Seller or any such
other constituent member or partner (and neither Seller nor any of its
successors or assigns shall have any right to collect, enforce or proceed
against or with respect to any such negative capital account of member’s or
partner’s obligations to restore or contribute).  The provisions of this
Section 9.13 shall survive the termination of this Agreement and the Closing.

 

26

--------------------------------------------------------------------------------


 

9.14        No Third Party Rights. Nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the parties hereto
and their respective successors and assigns, any rights or remedies under or by
reason of this Agreement.

 

9.15        Further Assurances. Both Seller and Purchaser agree that it will
without further consideration execute and deliver such other documents and take
such other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the transactions
contemplated hereby.

 

9.16        Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

 

9.17        Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described in this Agreement, the day of the act or
event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is a Saturday, Sunday, Jewish Holiday or legal holiday under the
laws of the States of Florida, Colorado and Texas, in which event the period
shall run until the end of the next day which is neither a Saturday, Sunday or
legal holiday. The final day of any such period shall be deemed to end at
5 p.m., Dallas, Texas time. “Jewish Holiday” shall mean Passover (the first two
days and the last two days), Shavuot, Rosh Hashanah, Yom Kippur, Sukkot (first
two days), Simchat Torah (two days).

 

9.18        Applicable Law. THIS AGREEMENT IS PERFORMABLE IN BROWARD COUNTY,
FLORIDA, AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE
STATE OF FLORIDA. SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN BROWARD COUNTY, FLORIDA,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN
BROWARD COUNTY, FLORIDA. IF EITHER PARTY SHALL EMPLOY AN ATTORNEY TO ENFORCE OR
DEFINE THE RIGHTS OF SUCH PARTY HEREUNDER, THE PREVAILING PARTY SHALL BE
ENTITLED TO RECOVER FROM THE NONPREVAILING PARTY ALL OF ITS REASONABLE EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES. PURCHASER AND SELLER AGREE THAT THE
PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT.

 

9.19        Radon Notification. Pursuant to Florida Statutes Section 404.056(5),
Seller hereby makes, and Buyer hereby acknowledges, the following notification:

 

RADON GAS: RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS
ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO
PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND
STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA.  ADDITIONAL
INFORMATION REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY
HEALTH DEPARTMENT.

 

9.20        Exhibits and Schedules. The following schedules or exhibits attached
hereto (herein sometimes being referred to as “Exhibit”) shall be deemed to be
an integral part of this Agreement:

 

27

--------------------------------------------------------------------------------


 

Exhibit A

Legal Description;

Exhibit B

Property Documents

Exhibit C

Special Warranty Deed

Exhibit D

Bill of Sale

Exhibit E

Assignment of Leases and Security Deposits

Exhibit F

Assignment and Assumption of Intangible Property and Other Rights

Exhibit G

Tenant Notice Letters

Exhibit H

FIRPTA Affidavit

Exhibit I

Agreement Regarding Disclaimers

Exhibit J

Seller’s Closing Certification

Exhibit K

Purchaser’s Closing Certification

Exhibit L

Leasing Guidelines

Exhibit M

Approval Notice

Schedule 1.1(c)

List of Personal Property

 

9.21        Tender of Offer. Upon execution of this Agreement by Purchaser and
delivery of same to Seller, this Agreement shall constitute an offer which has
been submitted by Purchaser to Seller for Seller’s approval. By executing this
Agreement and submitting same to Seller, Purchaser acknowledges and agrees as
follows: (a) this Agreement may be approved or disapproved by Seller in its sole
and unfettered discretion, with Seller having the right to disapprove this
Agreement for any reason whatsoever, and (b) Seller’s approval of this Agreement
shall be evidenced only by Seller’s execution of this Agreement and delivery of
a counterpart hereof executed by both Seller and Purchaser to the Title Company.
Purchaser acknowledges that Purchaser has not, will not and cannot rely upon any
other statement or action of Seller or its representatives as evidence of
Seller’s approval of this Agreement.

 

9.22        Like Kind Exchange. In the event that Seller elects to sell the
Property as part of a like kind exchange pursuant to Section 1031 of the
Internal Revenue Code, Purchaser agrees to cooperate with Seller in connection
therewith and to execute and deliver all documents which reasonably may be
required to effectuate such exchange as a qualified transaction pursuant to
Section 1031 of the Code; provided that: (a) the Closing shall not be delayed;
(b) Purchaser incurs no additional cost or liability in connection with the
like-kind exchange; (c) Seller pays all costs associated with the like-kind
exchange; and (d) Purchaser is not obligated to take title to any property other
than the Property.

 

9.23        Press Releases. All media releases, public announcements and public
disclosures by Purchaser or Purchaser’s Representatives shall be coordinated
with and approved in writing by Seller prior to the release thereof. Except for
any announcement intended solely for internal distribution by Purchaser or any
disclosure required by legal, accounting or regulatory requirements beyond the
reasonable control of Purchaser, all media releases, public announcements or
public disclosures (including, but not limited to, promotional or marketing
material) by Purchaser or its employees or agents relating to this Agreement or
its subject matter, or including the name, trade name, trade mark, or symbol of
Seller or any affiliate of Seller, shall be coordinated with and approved in
writing by Seller prior to the release thereof. Purchaser shall not represent
directly or indirectly that any contract or any service provided by Purchaser to
Seller has been approved or endorsed by Seller or include the name, trade name,
trade mark, or symbol of Seller or any affiliate of Seller without Seller’s
express written consent.  The provisions of this Section 9.23 shall survive the
Closing or any termination of this Agreement.

 

9.24        Attorney’s Fees Any party to this Agreement who is the prevailing
party in any legal proceeding against the other party brought under or with
respect to this Agreement or transaction will be additionally entitled to
recover court costs and reasonable attorneys’ fees from the non-prevailing
party.

 

28

--------------------------------------------------------------------------------


 

9.25        WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OR
ANY TERMINATION OF THIS AGREEMENT.

 

9.26        No Recording of Contract.  Neither this Agreement nor any memorandum
or short form hereof shall be recorded or filed in any public land or other
public records of any jurisdiction by Purchaser and any attempt to do so may be
treated by Seller as a default of this Agreement thereof entitling Seller to
terminate this Agreement and retain the Earnest Money pursuant to Section 10(a)
hereof.  Notwithstanding any such termination under this Section 9.26, Purchaser
shall be obligated to execute an instrument in recordable form releasing this
Agreement, and Purchaser’s obligations pursuant to this Section 9.25 shall
survive any termination of this Agreement as a surviving obligation.

 

9.27        Purchaser’s Limited Liability.  No constituent partner in or member
of agent or Purchaser, nor any advisor, trustee, director, officer, employee,
beneficiary, shareholder, participant, representative or agent of any
corporation or trust that is or becomes a constituent partner in or agent or
member of Purchaser shall have any personal liability, directly or indirectly,
under or in connection with this Agreement or any agreement made or entered into
under or pursuant to the provisions of this Agreement, or any amendment or
amendments to any of the foregoing made at any time or times, heretofore or
hereafter, and Seller and its successors and assigns and, without limitation,
all other persons and entities, shall look solely to Purchaser’s assets for the
payment of any claim or for any performance, and Seller, on behalf of itself and
its successors and assigns, hereby waives any and all such personal liability. 
Notwithstanding anything to the contrary contained in this Agreement, neither
the negative capital account of any constituent member in or partner of
Purchaser (or in any other constituent member or partner of Purchaser), nor any
obligation of any constituent member in or partner of Purchaser (or in any other
constituent member or partner of Purchaser) to restore a negative capital
account or to contribute capital to Purchaser (or to any other constituent
member or partner of Purchaser), shall at any time be deemed to be the property
or an asset of Purchaser or any such other constituent member or partner (and
neither Seller nor any of its successors or assigns shall have any right to
collect, enforce or proceed against or with respect to any such negative capital
account of member’s or partner’s obligations to restore or contribute).  The
provisions of this Section shall survive the termination of this Agreement and
the Closing.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Dated: August 23, 2012

SELLER:

 

 

 

7900 HAMPTON BLVD, LLC,

 

a Delaware limited liability company

 

 

 

By:

Hampton Peak, LLC,

 

 

a Colorado limited liability company,

 

 

its Managing Member

 

 

 

 

 

By:

/s/ Luke C. Simpson

 

 

 

Luke C. Simpson

 

 

 

Manager

 

 

 

 

PURCHASER:

Dated: August 24, 2012

 

 

DEDICATED (PARROTS LANDING) LP,

 

a Florida limited partnership

 

 

 

By:

Dedicated (Parrots Landing) GP Inc.,

 

 

a Canadian corporation,

 

 

its general partner

 

 

 

 

 

By:

/s/ Mark Zolty

 

 

 

Mark Zolty, Vice President

 

30

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT BY TITLE COMPANY

 

The Title Company hereby acknowledges receipt of (a) a counterpart of this
Agreement executed by Seller and Purchaser on the        day of August 2012, and
(b) Earnest Money from Purchaser in the amount of
                                         Dollars ($                ) on the
       day of August 2012.

 

 

FIDELITY NATIONAL TITLE GROUP - FLORIDA AGENCY

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Parcel 1:

 

Tract No. 1 and 2, less and except the West 410.00 feet thereof (as measured at
right angles to the West line of said tracts), of the Plat of The Hamptons of
North Lauderdale, according to the Plat thereof recorded in Plat Book 109,
Page 24, of the Public Records of Broward County, Florida.

 

Parcel 2:

 

Easement for the benefit of Parcel 1 as created by “Pedestrian Bridge Easement
Agreement” dated May 28, 1987, and filed July 2, 1987, in Official Records Book
14589, at Page 3, granted for the purposes set forth in said document, over,
under and across the land described as follows:

 

Commencing at the Southeast corner of the West 410.00 feet of Tracts No. 1 and
No. 2 of the Plat entitled “The Hamptons of North Lauderdale”, as recorded in
Plat Book 109, Page 24, of the Public Records of Broward County, Florida, thence
North 01º39’59” West, along the East boundary of the said West 410.00 feet of
Tract No. 1 and No. 2, a distance of 418.08 feet; thence South 85º17’58” East,
546.00 feet to the Westerly right-of-way line of said canal and the Point of
Beginning; thence continue South 85º17’58” East 70.67 feet to the Easterly
right-of-way line of said canal and a point of intersection with a curve,
concave Easterly radial line through said point bears South 80º10’10” West;
thence Southerly along said Easterly canal right-of-way line and the arc of said
curve, having a radius of 215.00 feet and a delta of 05º26’50”, and an arc
length of 20.44 feet; thence North 85º17’58” West, 71.73 feet to the Westerly
right-of-way line of said canal and a point of intersection with a curve,
concave Easterly; (radial line through said point bears South 87º51’37” West),
thence Northerly along said Westerly canal right-of-way and the arc of a curve,
having a radius of 285.00 feet, a delta of 04º04’14” and an arc length of 20.25
feet to the Point of Beginning.

 

Parcel 3

 

That part of Tract 8, of The Hamptons of North Lauderdale, according to the plat
thereof, as recorded in Plat Book 109, Page 24, Public Records of Broward
County, Florida, which lies South of that 70 foot Canal Right of Way as recorded
in Official Records Book 4151, page 969, and as set forth on said plat

 

Exhibit A - Page 1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROPERTY DOCUMENTS

 

Seller shall deliver the following Property Documents to Purchaser through a
secure website or otherwise deliver to Purchaser to the extent in Seller’s
possession as provide in Section 3.1 of this Agreement:

 

(a)                                 a standard form of Tenant Lease used with
respect to the Property;

 

(b)                                 A schedule and copies of all Service
Contracts relating to the ownership and operation of the Property;

 

(c)                                  all licenses and permits with respect to
the ownership and operation of the Property, including, but not limited to,
building permits and certificates of occupancy;

 

(d)                                 the most current real estate and personal
property tax statements with respect to the Property;

 

(e)                                  all warranties and guaranties relating to
the Property, or any part thereof, or to the tangible Personal Property;

 

(f)                                   a rent roll as of a date not more than
five (5) business days prior to the Effective Date prepared by the management
company managing the Property on the standard form in use for the Property,
indicating the commencement date and an accompanying security deposit schedule;

 

(g)                                  an aged delinquency report;

 

(h)                                 copies of any environmental inspection
reports with respect to the Property in Seller’s possession or control;

 

(i)                                     copies of any pending claims, notices or
similar documents concerning the Property;

 

(j)                                    operating reports from January 1, 20011
through the most recent month for which such operating reports have been
prepared by Seller prepared by the management company managing the Property (and
provided that Seller will cooperate in responding to reasonable requests from
Purchaser’s lender in connection with Purchaser’s financing of the Property to
deliver updated and/or additional operating and financial information with
respect to the Property, provided that Seller shall not be obligated to reformat
data or create new report forms and shall have no obligation to re-verify tenant
employment or income);

 

(k)           a listing of staff at the Property and a description of their
compensation and benefits;

 

(l)            Seller’s owner’s title policy and the Existing Survey;

 

(m)          copies of zoning reports and termite inspection reports.

 

Exhibit B - Page 1

--------------------------------------------------------------------------------


 

In addition, Seller will cause to be made available to Purchaser for inspection
at the Property the following (the “Additional Property Documents”), to the
extent (and only to the extent) that such items are available and in Seller’s
actual possession:

 

(i)                                     twelve (12) most recent utility bills
relating to the Property;

 

(ii)                                  all Tenant Leases;

 

(iii)                               delinquency logs, tenant complaints and
tenant correspondence files (as maintained in the tenant’s individual file), and
repair/maintenance logs and records; and

 

(iv)                              all architectural plans and specifications,
engineering plans, drawings and site plans relating to the Property.

 

Exhibit B - Page 2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SPECIAL WARRANTY DEED

 

Recording requested by, and After recording, return to:

 

 

 

 

 

 

 

 

 

Instrument Prepared By:

 

 

 

 

 

 

 

 

 

 

SPECIAL WARRANTY DEED

 

(North Lauderdale, Florida)

 

KNOW ALL MEN BY THESE PRESENTS:

 

THAT 7900 HAMPTON BLVD, LLC, a Delaware limited liability company (“Grantor”),
for and in consideration of the sum of TEN DOLLARS ($10) and other good and
valuable consideration in hand paid to the undersigned by
                                    , a                     
                     (“Grantee”), whose mailing address is
                                                                     , the
receipt and sufficiency of such consideration being hereby acknowledged, has
granted, bargained, sold and conveyed, and by these presents does hereby grant,
bargain, sell and convey unto Grantee that certain real property being more
particularly described on Exhibit A attached hereto and made a part hereof for
all purposes, together with all improvements and fixtures situated thereon
(collectively, the “Property”); SUBJECT TO real estate taxes for the year 2012
and subsequent years; covenants, conditions, restrictions, easements,
rights-of-way and other matters of record (but this reference shall not operate
to reimpose any such matter that has terminated or expired); applicable laws,
ordinances, statutes, orders, requirements and regulations to which the Property
is subject; and all matters disclosed by an accurate survey of the Property.

 

TO HAVE AND TO HOLD the Property, together with all and singular the easements,
tenements, hereditaments, and appurtenances thereto in anywise belonging, unto
Grantee, its successors and assigns, in fee simple forever, and Grantor hereby
agrees to warrant the title to the Property, subject as aforesaid, and will
defend the same against the lawful claims of all persons claiming by, through,
or under Grantor but not otherwise.

 

[SIGNATURES ON NEXT PAGE]

 

Exhibit C - Page 1

--------------------------------------------------------------------------------


 

Executed this        day of                                2012, effective as of
the        day of                                2012.

 

 

SELLER:

 

 

 

7900 HAMPTON BLVD, LLC,

 

a Delaware limited liability company

 

 

 

By:

Hampton Peak, LLC,

 

 

a Colorado limited liability company,

 

 

Managing Member

 

 

 

 

By:

 

 

 

 

Luke C. Simpson

 

 

 

Manager

 

Witnesses:

 

 

 

 

 

First Witness

 

 

 

 

 

Printed Name of First Witness

 

 

 

 

 

Second Witness

 

 

 

 

 

Printed Name of Second Witness

 

 

Exhibit C - Page 2

--------------------------------------------------------------------------------


 

STATE OF

§

 

§

COUNTY OF

§

 

On                               , 20      , before me personally appeared Luke
C. Simpson, personally known to me to be the person who executed the foregoing
instrument as the Manager of Hampton Peak, LLC, a Colorado limited liability
company, the Managing Member of 7900 Hampton Blvd, LLC, a Delaware limited
liability company, and acknowledged to me that said person executed said
instrument for the purposes and consideration and consideration therein
expressed, and as the act of said limited liability company.

 

WITNESS my hand and official seal.

 

 

 

 

Notary Public – State of

 

 

 

 

 

Printed Name

 

 

 

My commission expires:

 

 

 

 

[Notary Seal]

 

 

 

 

 

[Notary Seal]

 

Exhibit C - Page 3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

[To be inserted]

 

Exhibit C - Page 4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BILL OF SALE

 

Seller, [SELLER NAME ALL CAPS], a                                          
(“Seller”), having its principal place of business at Denver, Colorado, in
consideration of Ten Dollars ($10.00), receipt of which is hereby acknowledged,
does hereby sell, assign, transfer and set over to
                                        , a
                                         (“Purchaser”), the following described
personal property, to-wit:

 

All of the furniture, fixtures, equipment, machines, apparatus, supplies and
personal property, of every nature and description, and all replacements thereof
now owned by Seller and located in or on the real estate described on Exhibit A
attached hereto and made a part hereof as listed on Exhibit B attached hereto
excepting therefrom any furniture, furnishings, fixtures, business equipment or
articles of personal property belonging to tenants occupying the improvements
situated on said real estate.

 

Seller represents and warrants to Purchaser (i) that it is the owner of the
property and interests described above, (ii) that it has the right to assign
such property and interests and has not previously assigned its rights in and to
such property and interests, and (iii) that such property is free and clear of
all liens, charges and encumbrances created or agreed t by Seller other than the
Permitted Exceptions as such term is defined in the Purchase Agreement dated
        , 2012 between Seller and Purchaser.  Seller warrants and will defend
title to the above described property to Purchaser, its successors and assigns,
against any person or entity lawfully claiming, or to lawfully claim, the same
or any part thereof, by, through or under Seller and not otherwise, and subject
to the Permitted Exceptions. SELLER MAKES NO WARRANTY OF MERCHANTABILITY,
QUALITY OR FITNESS FOR A PARTICULAR PURPOSE IN RESPECT OF THE FOREGOING
PROPERTY, AND THE SAME IS SOLD IN “AS IS, WHERE IS” CONDITION, WITH ALL FAULTS.
BY EXECUTION OF THIS BILL OF SALE, PURCHASER AFFIRMS THAT IT HAS NOT RELIED ON
SELLER’S SKILL OR JUDGMENT TO SELECT OR FURNISH THE FOREGOING PROPERTY FOR ANY
PARTICULAR PURPOSE, THAT SELLER MAKES NO WARRANTY OF MERCHANTABILITY, QUALITY,
OR FITNESS FOR ANY PARTICULAR PURPOSE, AND THAT THE FOREGOING PROPERTY IS BEING
SOLD TO PURCHASER WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY EXCEPT FOR THE WARRANTY OF TITLE PROVIDED ABOVE.

 

THIS INSTRUMENT shall further assign to the Purchaser all assignable and
unexpired manufacturers’ warranties related to the Personal Property, if any.

 

THIS INSTRUMENT shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

TO HAVE AND TO HOLD the Personal Property unto the Purchaser and the Purchaser’s
successors and assigns forever, subject to the limitations as provided above.

 

By acceptance of this Assignment, Assignee assumes and agrees to pay all
personal property taxes on the Personal Property for the calendar year 2012.

 

(Signature page follows)

 

Exhibit D - Page 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed and sealed
in its name by its officers thereunto duly authorized this        day of
                               2012.

 

 

SELLER:

 

 

 

                                           ,

 

a

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Add Exhibit A Legal Description and Exhibit B List of Personal Property]

 

Exhibit D - Page 2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT OF TENANT LEASES AND ASSUMPTION

 

This ASSIGNMENT OF TENANT LEASES AND ASSUMPTION (this “Assignment”) is made and
entered into as of                     , 20       (the “Effective Date”), by and
between [ASSIGNOR NAME ALL CAPS], a                                         
(“Assignor”), and                                 , a
                               (“Assignee”).

 

AGREEMENTS:

 

Assignor, for good and valuable consideration, the receipt of which is hereby
acknowledged, hereby GRANTS, TRANSFERS and ASSIGNS to the Assignee all of
Assignor’s right, title and interest in and to (i) any and all leases,
franchises, licenses, occupancy agreements, or other similar agreements
(hereinafter called the Leases,” whether one or more), demising space in or
otherwise relating to the improvements now existing on the land described on
Exhibit A, attached hereto and made a part hereof (collectively, the land with
improvements are referred to herein collectively as the “Premises”); and
(ii) all security deposits held by Assignor under the Leases (collectively the
items described in (i) and (ii) above are referred to herein collectively as the
“Property”).

 

TO HAVE AND TO HOLD the Property, together with all and singular the rights,
titles, and interests thereto in anywise belonging, to Assignee, its successors
and assigns forever, subject to the matters to which that certain Special
Warranty Deed (“Deed”) of even date herewith from Assignor to Assignee conveying
the tract of land described on Exhibit A hereto is made subject as fully as if
and for all purposes as if the Property were included and described in the Deed.

 

Assignor has executed this Assignment and has GRANTED, TRANSFERRED and ASSIGNED
the Property and Assignee has accepted this Assignment and purchased the
Property AS IS AND WHEREVER LOCATED, WITHOUT ANY REPRESENTATIONS OR WARRANTIES
OF WHATSOEVER NATURE, EXPRESS, IMPLIED OR STATUTORY, IT BEING THE INTENTION OF
ASSIGNOR AND ASSIGNEE TO EXPRESSLY NEGATE AND EXCLUDE ALL WARRANTIES
WHATSOEVER, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY
AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY OR BY ANY
SAMPLE OR MODEL AND ANY OTHER WARRANTIES CONTAINED IN OR CREATED BY THE
UNIFORM COMMERCIAL CODE OF THE STATE IN WHICH THE PROPERTY IS LOCATED OR ANY
OTHER LAW.

 

Assignor hereby agrees to defend, indemnify and hold harmless Assignee from and
against any liability, damages, causes of action, expenses and attorneys’ fees
incurred by Assignee by reason of the failure of Assignor to fulfill, perform
and discharge all of the various commitments, obligations and liabilities under
and by virtue of the Leases assigned hereunder, that arise prior to the
Effective Date hereof.

 

Assignee hereby accepts the foregoing assignment and agrees to assume, fulfill,
perform and discharge all the various commitments, obligations and liabilities
of Assignor under and by virtue of the Leases hereby assigned that arise on or
after the Effective Date hereof, including the return of security deposits to
the extent that Assignee received a credit therefor at closing of the
transaction of which this Assignment is a part, and hereby agrees to defend,
indemnify and hold harmless Assignor from and against any liability, damages,
causes of action, expenses and attorneys’ fees incurred by Assignor by reason of
the failure of Assignee from and after the Effective Date hereof to fulfill,
perform and discharge

 

Exhibit E - Page 1

--------------------------------------------------------------------------------


 

all of the various commitments, obligations and liabilities under and by virtue
of the Leases assigned hereunder, including the return of security deposits,
that arise on or after the Effective Date hereof

 

All of the covenants, terms and conditions set forth herein shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

This Assignment may be executed in identical counterparts, all of which, when
taken together, will constitute one and the same instrument.

 

(Signature page follows)

 

Exhibit E - Page 2

--------------------------------------------------------------------------------


 

EXECUTED by the undersigned to be effective as of the Effective Date.

 

 

ASSIGNOR:

 

 

 

                                        ,

 

a

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

                                        ,

 

a

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit E - Page 3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

To

 

Assignment of Tenant Leases and Assumption

 

PROPERTY DESCRIPTION

 

[Property description to be inserted]

 

Exhibit E - Page 4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made and entered
into to be effective as of                       , 20       (the “Effective
Date”), by and between [ASSIGNOR NAME, ALL CAPS], a                          
                 (“Assignor”), and                                          , a
                           (“Assignee”).

 

RECITALS:

 

A.            Concurrently with the execution and delivery of this Assignment,
Assignor is conveying to Assignee by Special Warranty Deed that certain real
property, with the improvements located thereon, situated in
                         County,                        (the “Property”) and
being more particularly described on Exhibit A, which is attached hereto and
made a part hereof for all purposes and the personal property more particularly
described on the Bill of Sale delivered concurrently with Assignment (the
“Personal Property”).

 

B.            Assignee desires to purchase from Assignor, and Assignor desires
to sell and assign to Assignee, all general intangible property owned by
Assignor and used exclusively in connection with the Property.

 

AGREEMENTS:

 

NOW, THEREFORE, for and in consideration of the premises and the agreements and
covenants herein set forth, together with the sum of TEN DOLLARS ($10.00) and
other good and valuable consideration on this day paid and delivered by Assignee
to Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor does hereby ASSIGN, TRANSFER, SET OVER, DELIVER
and CONVEY unto Assignee, its successors and assigns, all general intangible
property owned by Seller and used exclusively in connection with the Property
and Personal Property (collectively, the “Assigned Properties”), including
specifically, without limitation, all right, title and interest of Seller in and
to the following:

 

1.             The name “Parrots Landing”, all logos,  trade names and all
trademarks, if any, to the extent assignable, telephone exchanges and the
business and goodwill of Assignor in connection with the Property, save and
except the name/trademark “Behringer Harvard.” And any derivation thereof

 

2.             All assignable warranties and guarantees (express or implied)
issued in connection with, or arising out of (a) the purchase and repair of all
furniture, fixtures, equipment, inventory, and other tangible personal property
owned by Assignor and attached to and located in or used in connection with the
Property; or (b) the construction of any of the improvements located on the
Property.

 

3.             All assignable bonds, licenses, certificates, permits, plans and
specifications relating to the operation of the Property or any of the
improvements located thereon, or both.

 

4.             All leasing materials and brochures, ledger cards, leasing
records, leasing applications, tenant credit reports and maintenance and
operating records.

 

Exhibit F - Page 1

--------------------------------------------------------------------------------


 

5.             All of Assignor’s rights in the service contracts (the “Service
Contracts”) described on Exhibit B, which is attached hereto and incorporated
herein by reference.

 

By accepting this Assignment and by its execution hereof, Assignee hereby
assumes and agrees to perform all of the terms, covenants, and conditions of the
Service Contracts on the part of Assignor therein required to be performed, from
and after the date hereof, but not prior thereto.

 

Subject to any limitations on damages contained in that certain Purchase
Agreement between Assignor and                                                
(“Original Purchaser”) ([as amended and as assigned by Original Purchaser to
Assignee,] the “Contract”), Assignor agrees that it shall indemnify, defend and
hold harmless Assignee from and against any and all claims, demands, losses,
liabilities, costs and expenses (including reasonable attorneys’ fees) incurred
by Assignee as a result of claims or causes of action being brought against
Assignee arising out of or relating to the Service Contracts and the obligations
of Assignor thereunder accruing prior to the date hereof.  Assignee agrees that
it shall indemnify, defend and hold harmless Assignor from and against any and
all claims, demands, losses, liabilities, costs and expenses (including
reasonable attorneys’ fees) incurred by Assignor as a result of claims or causes
of action being brought against Assignor arising out of or relating to the
Service Contracts and the obligations of Assignee thereunder accruing after the
date hereof.

 

All of the covenants, terms and conditions set forth herein shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

This Assignment may be executed in identical counterparts, all of which, when
taken together, will constitute one and the same instrument.

 

REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE(S) FOLLOWS.

 

Exhibit F - Page 2

--------------------------------------------------------------------------------


 

EXECUTED by the undersigned to be effective as of the Effective Date.

 

 

 

ASSIGNOR:

 

 

 

,

 

a

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

,

 

a

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A - Property Description

Exhibit B - List of Service Contracts

 

Exhibit F - Page 3

--------------------------------------------------------------------------------


 

EXHIBIT A

to
Assignment and Assumption Agreement

 

PROPERTY DESCRIPTION

 

[Property Description to be Inserted]

 

Exhibit F - Page 4

--------------------------------------------------------------------------------


 

EXHIBIT B

to
Assignment and Assumption Agreement

 

LIST OF SERVICE CONTRACTS

 

[List of Service Contracts to be Inserted]

 

Exhibit F - Page 5

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TENANT NOTICE LETTER

 

                              , 20

 

[Name and Address of Tenant]

 

Re:          Notice of Change of Ownership of the                       
Apartments, [street address], North Lauderdale, Florida (the “Property”)

 

Dear Tenant:

 

We are pleased to announce that, as of                      , 20      ,
                                    , a                               
          , has transferred, sold, assigned, and conveyed the Property to
                                                              (the “New
Owner”).  The New Owner has received, and is now responsible for, your security
deposit and/or pet deposit in the aggregate amount of $                     
with respect to your lease at the Property.  In addition, the New Owner has
assumed and agreed to perform all of the landlord’s obligations under the lease
on and after the date of this letter.  Accordingly, you should pay rent and
perform all of your other obligations under the lease to and for the benefit of
the New Owner, and its successors and assigns.

 

Future rental payments with respect to your lease at the Property should be made
to the New Owner by delivering to the on-site manager of the Property a check or
money order payable to the order of                                 
                                                                         
                               . In addition, all notices from you to the
landlord concerning any matter relating to your tenancy should be sent to
                                           at

 

 

Very truly yours,

 

 

 

 

 

NEW OWNER:

 

 

 

 

 

 

 

 

,

 

 

a

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Exhibit G - Page 1

--------------------------------------------------------------------------------


 

 

TRANSFER ACKNOWLEDGED:

 

 

 

 

 

,

 

a

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit G - Page 2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FIRPTA AFFIDAVIT

 

THE STATE OF COLARADO

§

 

§

COUNTY OF DENVER

§

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform                                             , a                      
                      (“Transferee”), that withholding of tax is not required
upon the disposition of a U.S. real property interest by [TRANSFEROR NAME, ALL
CAPS], a                                                         
(“Transferor”), the undersigned hereby certifies as follows:

 

1.         Transferor is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Internal Revenue Code
and Income Tax Regulations);

 

2.         Transferor’s U.S. employer identification number is:
#                    ;

 

3.         Transferor’s office address is
                                                            .

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this certification and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has authority to sign this document in such capacity.

 

EXECUTED to be effective as of the        day of                               
20      .

 

 

TRANSFEROR:

 

 

 

 

 

,

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit H - Page 1

--------------------------------------------------------------------------------


 

SWORN TO AND SUBSCRIBED BEFORE ME this        day of                        
          20       by                                    ,                   
                of                               , a                   
             , on behalf of said                                       .

 

 

 

 

 

Notary Public

 

Exhibit H - Page 2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

AGREEMENT REGARDING DISCLAIMERS

 

This Agreement Regarding Disclaimers (this “Agreement”) is made to be effective
as of the        day of                                  20      , by          
                                , a                                            
(“Purchaser”), for the benefit of [SELLER NAME, ALL CAPS], a              
                       (“Seller”).

 

RECITALS

 

A.            Seller and Purchaser executed that certain Purchase Agreement
(herein so called) dated to be effective as of the        day of           
                      20      , regarding the sale and purchase of certain
property more specifically described therein (the “Property”).

 

B.            The Purchase Agreement requires that at Closing (as defined in the
Purchase Agreement) Purchaser and its counsel shall execute this Agreement;

 

NOW THEREFORE, Purchaser does hereby confirm and agree as follows:

 

1.         No Reliance. Purchaser acknowledges and agrees that Purchaser has had
ample opportunity to review documents concerning the Property and to conduct
physical inspections of the Property, including specifically, without
limitation, inspections regarding the environmental condition of the Property,
the structural condition of the Property, and the compliance of the Property
with the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq.
Purchaser hereby represents, warrants and agrees that (a) Purchaser has examined
the Property and is familiar with the physical condition thereof and has
conducted such investigations of the Property (including without limitation the
environmental condition thereof) as Purchaser has deemed necessary to satisfy
itself as to the condition of the Property and the existence or nonexistence, or
curative action to be taken with respect to, any hazardous or toxic substances
on or discharged from the Property, (b) except as expressly set forth in
Section 5.1 of the Purchase Agreement, neither Seller nor Broker (as defined in
the Purchase Agreement), nor any affiliate, agent, officer, employee or
representative of any of the foregoing has made any verbal or written
representations, warranties, promises or guarantees whatsoever to Purchaser,
express or implied, and in particular, that no such representations, warranties,
guarantees or promises have been made with respect to the physical condition,
operation, or any other matter or thing affecting or related to the Property or
the offering or sale of the Property, and (c) Purchaser has not relied upon any
representations, warranties, guarantees or promises or upon any statements made
or any information provided concerning the Property provided or made by Seller
or Broker, or their respective agents and representatives, and Purchaser has
elected to purchase the Property after having made and relied solely on its own
independent investigation, inspection, analysis, appraisal and evaluation of the
Property and the facts and circumstances related thereto. Without limiting the
generality of the foregoing, Purchaser acknowledges and agrees that neither
Seller nor Broker has any obligation to disclose to Purchaser, and shall have no
liability for its failure to disclose to Purchaser, any information known to it
relating to the Property. Purchaser acknowledges and agrees that all materials,
data and information delivered to Purchaser by or through Seller or Broker in
connection with the transaction contemplated herein have been provided to
Purchaser as a convenience only and that any reliance on or use of such
materials, data or information by Purchaser shall be at the sole risk of
Purchaser.

 

Exhibit I - Page 1

--------------------------------------------------------------------------------


 

2.         Disclaimers. PURCHASER ACKNOWLEDGES AND AGREES THAT THE PROPERTY HAS
BEEN SOLD AND CONVEYED TO PURCHASER AND PURCHASER HAS ACCEPTED THE PROPERTY “AS
IS, WHERE IS, WITH ALL FAULTS.” EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN SECTION 5.1 OF THE PURCHASE AGREEMENT AND THE LIMITED WARRANTY OF
TITLE EXPRESSLY SET FORTH IN THE DEED FROM SELLER TO PURCHASER, SELLER HEREBY
EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES OF ANY KIND OR
CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY. WITHOUT LIMITING
THE GENERALITY OF THE PRECEDING SENTENCE OR ANY OTHER DISCLAIMER SET FORTH
HEREIN AND EXCEPT AS SET FORTH IN SECTIONS 5.1 AND 5.3 OF THE PURCHASE
AGREEMENT, SELLER AND PURCHASER HEREBY AGREE THAT SELLER HAS NOT MADE AND IS NOT
MAKING ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR ORAL,
AS TO (A) THE NATURE OR CONDITION, PHYSICAL OR OTHERWISE, OF THE PROPERTY OR ANY
ASPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF HABITABILITY,
SUITABILITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE,
(B) THE NATURE OR QUALITY OF CONSTRUCTION, STRUCTURAL DESIGN OR ENGINEERING OF
THE IMPROVEMENTS OR THE STATE OF REPAIR OR LACK OF REPAIR OF ANY OF THE
IMPROVEMENTS, (C) THE QUALITY OF THE LABOR OR MATERIALS INCLUDED IN THE
IMPROVEMENTS, (D) THE SOIL CONDITIONS, DRAINAGE CONDITIONS, TOPOGRAPHICAL
FEATURES, ACCESS TO PUBLIC RIGHTS-OF-WAY, AVAILABILITY OF UTILITIES OR OTHER
CONDITIONS OR CIRCUMSTANCES WHICH AFFECT OR MAY AFFECT THE PROPERTY OR ANY USE
TO WHICH PURCHASER MAY PUT THE PROPERTY, (E) ANY CONDITIONS AT OR WHICH AFFECT
OR MAY AFFECT THE PROPERTY WITH RESPECT TO ANY PARTICULAR PURPOSE, USE,
DEVELOPMENT POTENTIAL OR OTHERWISE, (F) THE AREA, SIZE, SHAPE, CONFIGURATION,
LOCATION, CAPACITY, QUANTITY, QUALITY, CASH FLOW, EXPENSES, VALUE, MAKE, MODEL,
COMPOSITION, AUTHENTICITY OR AMOUNT OF THE PROPERTY OR ANY PART THEREOF,
(G) EXCEPT FOR THE LIMITED WARRANTY OF TITLE EXPRESSLY SET FORTH IN THE DEED,
THE NATURE OR EXTENT OF TITLE TO THE PROPERTY, OR ANY EASEMENT, RIGHT-OF-WAY,
LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION, CONTRACT, CONDITION
OR OTHERWISE THAT MAY AFFECT TITLE TO THE PROPERTY, (H) ANY ENVIRONMENTAL,
GEOLOGICAL, METEOROLOGICAL, STRUCTURAL, OR OTHER CONDITION OR HAZARD OR THE
ABSENCE THEREOF HERETOFORE, NOW OR HEREAFTER AFFECTING IN ANY MANNER THE
PROPERTY, INCLUDING BUT NOT LIMITED TO, THE ABSENCE OF ASBESTOS OR ANY
ENVIRONMENTALLY HAZARDOUS SUBSTANCE ON, IN, UNDER OR ADJACENT TO THE PROPERTY,
(I) THE COMPLIANCE OF THE PROPERTY OR THE OPERATION OR USE OF THE PROPERTY WITH
ANY APPLICABLE RESTRICTIVE COVENANTS, OR WITH ANY LAWS, ORDINANCES OR
REGULATIONS OF ANY GOVERNMENTAL BODY (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, ANY ZONING LAWS OR REGULATIONS, ANY BUILDING CODES, ANY
ENVIRONMENTAL LAWS, AND THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.
12101 ET SEQ. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, VIOLATIONS OF ANY APPLICABLE LAWS,
CONSTRUCTION DEFECTS, AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
AND EXCEPT AS SET FORTH IN SECTIONS 5.1 AND 5.3 OF THE

 

Exhibit I - Page 2

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT,  SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED
SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING
CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER,
KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER
AT ANY TIME BY REASON OF OR ARISING OUT OF ANY VIOLATIONS OF ANY APPLICABLE LAWS
(INCLUDING ANY ENVIRONMENTAL LAWS), CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS,
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY. PURCHASER AGREES THAT SHOULD ANY WORK BE REQUIRED TO PUT
THE PROPERTY IN COMPLIANCE WITH ANY APPLICABLE LAWS, OR SHOULD ANY CLEANUP,
REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS
ON THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING, SUCH WORK, CLEAN-UP,
REMOVAL OR REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT
THE SOLE COST AND EXPENSE OF PURCHASER.

 

3.         Survival of Disclaimers. Seller and Purchaser agree that the
provisions of this Agreement shall survive Closing.

 

 

 

PURCHASER:

 

 

 

,

 

a

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit I - Page 3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

SELLER’S CLOSING CERTIFICATE

 

7900 Hampton Blvd, LLC, a Delaware limited liability company (“Seller”), has
entered into that certain Purchase Agreement dated [insert date of Agreement]
(the “Purchase Agreement”) with Dedicated (Parrots Landing) LP, a Florida
limited partnership (“Purchaser”).  Seller hereby certifies to Purchaser that,
as of the date of this certificate, the representations and warranties contained
in Sections 5.1 of the Purchase Agreement are accurate in all material respects,
except as otherwise expressly disclosed in the schedule of exceptions attached
to this Certificate, if any.

 

 

SELLER:

 

 

 

,

 

a

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit J - Page 1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

PURCHASER’S CLOSING CERTIFICATE

 

Dedicated (Parrots Landing) LP, a Florida limited partnership (“Purchaser”), has
entered into that certain Purchase Agreement dated [insert date of Agreement]
(the “Purchase Agreement”) with 7900 Hampton Blvd, LLC, a Delaware limited
liability company (“Seller”).  Purchaser hereby certifies to Seller that, as of
the date of this certificate, the representations and warranties contained in
Sections 5.7 of the Purchase Agreement are accurate in all material respects,
except as otherwise expressly disclosed in the schedule of exceptions attached
to this Certificate, if any.

 

 

PURCHASER:

 

 

 

,

 

a

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit K - Page 1

--------------------------------------------------------------------------------


 

EXHIBIT L

 

LEASING GUIDELINES

 

Grand Peaks will follow the rent recommendations* of Yieldstar and strive to
maintain no less than an 80% recommendation rate.

 

All applicants will have a credit rating of at least 400 and make two (2) times
the amount of rent or will be required to pay an additional deposit depending
upon rental history.  In addition, applicants must qualify by passing a
background check (as stated in the form of Rental Criteria provided to each
prospective tenant).

 

All leases will be for no less than 7 months in duration and will not be more
than 13 months in duration.

 

These Leasing Parameters do not apply to the models and any employee units,
provided that no more than 8 such units will be allowed at the Project at any
time.

 

--------------------------------------------------------------------------------

*These minimums include view charges for units with views

 

Exhibit L - Page 1

--------------------------------------------------------------------------------


 

EXHIBIT M

 

APPROVAL NOTICE

 

September 5, 2012

7900 Hampton Blvd, LLC
Attn: Luke Simpson
4582 S. Ulster Street Parkway, Suite 1200
Denver, Colorado 80237

 

RE:

Purchase Agreement with an Effective Date of August       , 2012 (the
“Agreement”), between 7900 Hampton Blvd, LLC as Seller and Dedicated (Parrots
Landing) LP as Purchaser.

 

Dear Mr. Simpson:

 

This is to advise you that after inspecting the Property described in the
Agreement, Purchaser has approved all aspects of the Property, including, but
not limited to, the Survey and the condition of title to the Property pursuant
to the provisions of Article II and Article III of the Agreement and chooses to
proceed under the terms of the Agreement, it being hereby acknowledged and
agreed between Purchaser and Seller that Purchaser shall have no further right
to terminate the Agreement EXCEPT FOR (i) the Financing Contingency or (ii) as
may otherwise be specifically set forth in the Agreement other than in
Articles II (save and except Section 2.8) and III thereof, as amended.

 

All capitalized terms used herein shall have the same meaning as set forth in
the Agreement.

 

 

PURCHASER:

 

 

 

DEDICATED (PARROTS LANDING) LP,

 

a Florida limited partnership

 

 

 

 

By:

Dedicated (Parrots Landing) GP, Inc.,

 

 

a Canadian corporation,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

cc:           Jim Fant

 

Exhibit M - Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(c)
LIST OF PERSONAL PROPERTY

 

[Follows]

 

Schedule 1.1(c) - Page 1

--------------------------------------------------------------------------------


 

Parrot’s Landing Personal Property Summary

 

Leasing Office-Computer Equipment

 

Item Description

5 computers

1 printer

5 telephones

1 Copier

 

Leasing Office Furniture

 

Item Description

2 two drawer credenza

Gables display edge

1 Park Ave coffee machine

Accessories & artwork

6 vistors chairs, 5 lamps & misc silk florals

5 window levelers

Credenza and cornices

3 secretary desks

Golf Cart

1-2 drawer credenza/2 draw file

2-4draw lateral files

First aid box

Paper shredder

2 drawer file

1 metal 4 draw file

2 Secretary desks/chair

Postage meter

4 side chairs

2 pictures

2 credenza/1 cabinet

Safe

1 picture/1 lamp

5 misc accessories

2 side chairs

Lamp

Misc office items

 

Phase 2-Leasing Office

2 lamps

misc silk arrangements/kit table

4 wicker chairs/micro/coffee machine/wood cabinet

1 fridge/1 dishwasher

misc flower arrangement/5 wall art

2 roller chairs

1 lamp/1surround receiver

1 redwood bookcase

17’ wall unit

3 desk/1 conference table/4 roller chairs

glass table/4 chairs

4 side chairs/2 exec chairs

1 credenza/1 table

1 sofa table/2 arm chairs

 

--------------------------------------------------------------------------------


 

Parrot’s Landing Personal Property Summary

 

Resident Lounge - Clubhouse

 

Item Description

Artwork in Bathrooms

Vanity & mirror in bathrooms

Toilet paper holder

2 rugs/area rug

2 love seats/4 pillows

2 console tables/1 cocktail table

3 end tables

Misc silk trees/artwork/mirrors

TV cabinet

2 chairs/side table

Server, 2 lamps, accent pliiows

Area rug/window treatments

Divider cabinet

Table w/4 chairs

Misc silk trees/artwork/mirrors

 

Fitness Center

 

Item Description

TV w/remote/4 pictures

2 treadmills/3 bicycles

1 elliptical/4 silk trees

4 window treatments

1 lap pull down

Misc items

 

Swimming Pool

 

Item Description

1 life ring/1 life poll

Ph 1-back pool- 21 lounges, 8 chairs, 2 tables, 1 trash can

1 life ring/1 life poll

Ph 2-16 lounges, 10 chairs, 2 trash can

1 life ring/1 life poll

 

Maintenance shop

 

Item Description

1 vacuum

1 key punch/5 golf carts

2 blowers/1 pressure washer

1 6” ladder/2 4’ladders

4 stepladders/1 heat gun

1 refrigerant scale/1 nail gun

1 vacuum pump/1 bonzing kit

1 recovery machine/2 recovery tanks

1 ent bender/1/2 1 bolt cutter

1 tree trimmer/1 snake

1 janitorial cart/1 billy goat

2 shovels/1 rake

 

--------------------------------------------------------------------------------


 

Parrot’s Landing Personal Property Summary

 

2 tile cutters/1 radial arm saw

1-24’ ladder/1-15’ ladder

1 generator/1 a/c bender

1 grinder/1 a/c leak detector

 

Service Office/kitchen

 

Item Description

1 microwave

1 Fridge

2 dry erase boards

Keytrack/printer & computer

2 tables/6 chairs

1 computer

 

Model Ph-2

 

Item Description

1 glass table/2 chairs

1 sofa/3 pillows

2 end tables/1 coffee table

1 metal etagere/3 picture frames

2 lamps/8 silk tree/books

1 queen bed with head board

1 dresser

5 appliances

Kitchen misc items

Bedding/6 pillows

Artwork/mirror/misc

1 desk/chair/lamp

Silk trees/books

Window treatment/silk arrang

 

Model Ph-1

Item Description

TV stand/faux plasma screen

End table/cocktail table

Lamp/floor lamp

Couch/pillows

Cornice/drapes

Kitchen artwork/accessories

Rug

2 bar stools/dining table/4 dining chairs

buffet/mirror

2 lamps dining room

table set up/misc artwork

cornice/drapes in bath area

bath rug/artwork/accessories

master headboard

master bed/pillows/bedding

master night stand/desk

master chair/dresser/mirror/3 lamps

 

--------------------------------------------------------------------------------


 

Parrot’s Landing Personal Property Summary

 

misc silk trees/floral

master cornice & drapes/art work/accessories

Guest bed/bedding/pillows/headboard

Guest dresser/wicker chair

Guest desk/bench/nightstand

Guest mirror/3 lamps

Guest silk plants/artwork

guest accessories/drapery

guset bath/drapes/rug

Guest bath artwork/accessories

 

--------------------------------------------------------------------------------